Case 1:18-cv-00062-C Document 32 Filed 06/12/19 Page 1of131 PagelD 485

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS

ABILENE DIVISION
GLOBAL HUNTER, LLC §
§
PLAINTIFF, §
§ CIVIL ACTION NO, 1:18-CV-00062
§
v. §
§
DES MOINES FLYING SERVICE, INC., §
§
DEFENDANT §

APPENDIX TO PLAINTIFF’S BRIEF IN SUPPORT OF ITS RESPONSE TO
DEFENDANT’S RENEWED MOTION FOR PARTIAL SUMMARY JUDGMENT

Pursuant to LR 7.1(i) and LR 56.6 of the Local Civil Rules of the United States District
Court for the Northern District of Texas, Plaintiff submit its Appendix which contains the
following:

 

 

 

 

 

 

Exhibit Title App. Range
A Affidavit of Scott Taliaferro, Jr. Pp 3-43
B Affidavit of Mark Reed Pp 4-51
Cc Excerpts of the Deposition of Leslie Ederer Pp 52-103
D Pratt & Whitney Canada Engine/Component Investigation Report | Pp 104-131

 

 

 

  

HARLES C. SELF, III
State Bar No. 18007550
cself@whittenfirm.com

THE WHITTEN LAW FIRM, PC
500 Chestnut, Suite 1402
Abilene, Texas 79602

Tel: (325) 672-7824

Fax: (325) 672-2158

 
Case 1:18-cv-00062-C Document 32 Filed 06/12/19 Page 2of131 PagelD 486

AND

s/ Billy W. Boone

Billy W. Boone

State Bar No. 02626600

LAW OFFICES OF BILLY W. BOONE
P. O. Box 2797

Abilene, Texas 79604

(325) 695-7460

(325) 677-0073 — FAX

mail@bboone.com
CERTIFICATE OF SERVICE

I hereby certify that on this 12th day of June, 2019, the above and foregoing was
electronically filed with the Clerk of the Court by using the CM/ECF system which will send a
notice of electronic filing as follows:

Don Swaim and Alex J. Whitman
Cunningham Swaim, LLP

7557 Rambler Road, Suite 400
Dallas, Texas 75231
dswain@cunninghamswaim.com

awhitman@cunninghamswaim.com

 

(Ta

 

‘Charles C. Self, III /

 

APPENDIX TO BRIEF IN SUPPORT OF PLAINTIFF'S RESPONSE TO DEFENDANT’S MOTION FOR PARTIAL SUMMARY JUDGMENT PAGE 2
Case 1:18-cv-00062-C Document 32 Filed 06/12/19 Page 3o0f131 PagelD 487

IN THE UNITED STATES DISTRICT COURT

FOR THE NORTHERN DISTRICT OF TEXAS

ABILENE DIVISION
GLOBAL HUNTER, LLC §
§
PLAINTIFF, §
§ CIVIL ACTION NO. 1:18-CV-00062
§
v. §
§
DES MOINES FLYING SERVICE, INC.,  §
§
DEFENDANT §

AFFIDAVIT OF SCOTT TALIAFERRO, JR.
STATE OF TEXAS §
COUNTY OF TAYLOR §

BEFORE ME, the undersigned authority, on this day personally appeared SCOTT
TALIAFERRO, JR., who being duly sworn upon his oath, deposed and stated as follows:

“My name is Scott Taliaferro, Jr. I am over the age of eighteen years, competent to make
this affidavit, and have knowledge of the matters stated herein. The matters stated herein are true
and correct.

“Global Hunter, LLC is a limited liability company organized and existing under the laws
of the State of Delaware. Global Hunter, LLC is owned one hundred percent (100%) by Scott
Oils, Inc.

“Scott Oils, Inc. is a corporation organized and existing under the laws of the State of
Texas. Scott Oils, Inc. is owned one hundred percent (100%) by me.

“] am the president of Global Hunter, LLC.

“T am the president of Scott Oils, Inc.

 

AFFIDAVIT OF SCOTT L. TALIAFERRO, JR. PAGE 1
Case 1:18-cv-00062-C Document 32 Filed 06/12/19 Page 4of131 PagelD 488

“T am a licensed pilot having been licensed for the past 49 years.

“In early 2013, I notice that an airplane was for sale which I wanted Global Hunter, LLC
to acquire. The airplane was listed for sale in “The Controller”. The airplane was located, or
based, in Pierre, South Dakota.

“After initial investigation of the airplane I, on behalf of Global Hunter, LLC dispatched
Mark Reed of Abilene Aero, to travel to South Dakota to investigate and inspect the plane. Mr.
Reed is the Director of Maintenance of Abilene Aero, and was during 2013. Abilene Aero is
where I, individually and/or through entities I have owned or controlled, have based all airplanes
that I have owned, either individually or through entities owned or controlled by me. I am
familiar with the quality of work performed, and serviced proved, by Abilene Aero in general,
and Mr. Reed in particular, and wanted his opinion of the condition of the airplane prior to
purchase.

“Mr. Reed traveled to South Dakota to review the airplanes records and to observe the
annual inspection then being done on the airplane. While there, Mr. Reed was able to observe the
annual inspection of the plane and also review the engine logbook and airframe logbook.

“T was also allowed to review the engine logbook and airframe logbook. These logbooks
indicated to me that the required maintenance for the airplane was up-to-date, all required annual
inspections had been performed, and all service bulletins had been addressed.

“Based upon Mr. Reed’s review and recommendation, along with my review of the
engine logbook and airframe logbook, Global Hunter, LLC purchased the airplane on March 3,
2013 for the sum of $890,000.00. At the time of the purchase of the airplane, the total

accumulated flight time was 935 hours.

 

AFFIDAVIT OF SCOTT TALIAFERRO, JR., PAGE 2
Case 1:18-cv-00062-C Document 32 Filed 06/12/19 Page 5of131 PagelD 489

“After purchasing the airplane, Global Hunter had installed approximately $150,000.00
worth of avionics on or in the airplane. This was done to enhance the avionics of the airplane.
This also greatly increased the value of the airplane.

“After purchasing the airplane, I, on behalf of Global Hunter, LLC operated the airplane
and was the only pilot to fly the airplane. From the time the airplane was purchased through the
day of the accident, the metal chip detector never went off in this airplane.

“Prior to April 28, 2016, the airplane had three (3) annual inspections. Those occurred in
2013, 2015 and the last one, January 2016. Each of the annual inspections were performed by
Abilene Aero. In fact, all maintenance on the airplane was performed by Abilene Aero except for
the replacement of a tire and the replacement of an electrical circuit. The necessity of these two
procedures occurred at location away from Abilene Aero, and were handled by maintenance
facilities where the airplane was located at the time of the issue. All required annual inspections
of the airplane were performed, and any required and/or suggested maintenance was performed
during the time Global Hunter, LLC was the owner of the airplane. I am not an Aircraft
Maintenance Technician. I have not performed any work on this airplane.

“On April 28, 2016 I was piloting the airplane on a trip from Abilene, Texas to Dallas
Love Field. In the aircraft were two (2) employees of Scott Oils, Inc., Doug Cronk and Nick
Tebet. Mr. Tebet is my stepson.

“After operating the aircraft for approximately one hour, the aircraft was cleared in to the
Class “B” airspace and instructed to cross the Ranger VOR, and proceed west to east at 3500
feet, the engine of the aircraft failed. Immediately prior to the failure, I had noticed that the oil
pressure and temperature of the aircraft, although well within the normal operating range, were

both slightly elevated. In fact, I took a picture of the gauges to record the oil pressure reading

EE EEE
AFFIDAVIT OF SCOTT TALIAFERRO, JR., PAGE 3
Case 1:18-cv-00062-C Document 32 Filed 06/12/19 Page 6of131 PagelD 490

and temperature reading so that I could later discuss this with Mr. Reed, the mechanic who
performed all work on the aircraft on behalf of Abilene Aero, Inc.

“After turning east on a heading of 090 degrees, at Ranger VOR, the engine experienced
a catastrophic failure. I immediately established a best glide speed of 103 knots, turned the fuel
pump from auto to off and also turned the ignition from auto to off. At the same time, I pulled
the master fuel cutoff handle. I also left the battery switch on as well as the avionics master
switch.. This allowed me to lower the landing gear and flaps since the hydraulic system for
lowering the landing gear and flaps is electrically driven. This also allowed me to maintain the
communication radio of the aircraft. I was able to talk to the controllers at the DFW
International Airport located West of Dallas Love Field. I informed them that I had experienced
an engine failure and was going to land the aircraft at DF W International Airport.

I was able to successfully glide to and land the aircraft on runway 13 Right at DFW
International Airport, maintaining enough speed to exit the runway using the high-speed exit
ramp.

“Upon landing, and after interviews with DFW International Airport first responders, the
aircraft was towed to the General Aviation ramp at DFW International Airport.

“Later that day, I was contacted by Pratt & Whitney, the manufacturer of the aircraft
engine. Pratt & Whitney sought permission to inspect the engine and I, on behalf of Global
Hunter, LLC gave permission to Pratt & Whitney to inspect the engine.

“The aircraft was eventually moved to a private hangar on the west side of the Dallas Fort
Worth International Airport. Pratt & Whitney personnel came and inspected the engine on or
about April 29, 2016. After the initial inspection by Pratt & Whitney personnel, the engine was

removed and eventually, after arrangements were made, Global Hunter was provided a loaner

.

 

AFFIDAVIT OF SCOTT TALIAFERRO, JR., PAGE4
Case 1:18-cv-00062-C Document 32 Filed 06/12/19 Page 7of131 PagelD 491

engine, at a rental cost to Global Hunter, LLC. On June 16, 2016, the rental engine was
installed. The failed engine had previously been shipped to Pratt & Whitney, Canada for their
inspection and review.

“Pratt & Whitney, Canada issued its inspection report on or about June 15, 2016. The
inspection report issued by Pratt & Whitney, Canada found that in March of 2006, the accessory
gear box (AGB) was removed by Des Moines Flying Service and forwarded to Pratt &
Whitney’s location in Orlando, Florida. This was in response to SB3426, a service bulletin
issued by Pratt & Whitney, Canada. This service bulletin called for the removal of the accessory
gearbox for modifications to be provided to the accessory gearbox. After the modifications were
completed, the accessory gearbox was returned to Des Moines Flying Service and Des Moines
Flying Service re-installed the accessory gearbox, and signed off on the repair/modification of
the accessory gearbox. This is noted in the engine logbook of the aircraft, which both I and Mr.
Reed reviewed and relied upon prior to the purchase of the airplane by Global Hunter, LLC.

“In contemplating the purchase of the aircraft, I relied upon the engine log and airframe
log of the aircraft in making the decision on behalf of Global Hunter, LLC for the purchase of
the aircraft. These records become a part of the aircraft, are required to be kept at all times with
the aircraft, and are relied upon by buyers, sellers and most importantly, operators of the aircraft.
As set forth above, I noted that the work performed on the plane in 2006, specifically the
accessory gear box, was performed by Des Moines Flying Service.

“Pratt & Whitney did provide to Global Hunter, LLC a rental engine. Global Hunter
and/or Global Hunter’s owner, Scott Oils, Inc. paid $16,702.96 for the rental of this engine for a

number of months. Eventually, the engine was purchased from Pratt & Whitney Canada for the

lee SS FS AT EE a
AFFIDAVIT OF SCOTT TALIAFERRO, JR., PAGE 5S

 
Case 1:18-cv-00062-C Document 32 Filed 06/12/19 Page 8o0f131 PagelD 492

amount of $375,000.00. The original engine was completely destroyed on April 28, 2016,
requiring a replacement.

“As set forth above, the engine was removed from the aircraft and shipped to Pratt &
Whitney Canada for their inspection. The removal and installation of the replacement engine
was performed by Abilene Aero and was paid for by Global Hunter, LLC and/or Scott Oils, Inc.,
on behalf of Global Hunter, LLC. The charge for such removal and installation of the
replacement engine was $22,187.38. In addition, shipping costs to have the engine shipped from
DFW International Airport to Montreal, Canada came to $2,000.00. The shipping was
performed By Federal Express, and paid by or on behalf of Global Hunter, LLC.

“Immediately after the engine failure, and before a replacement engine could be obtained
and installed, the aircraft had to be stored at Dallas Fort Worth International Airport. I, on behalf
of Global Hunter, LLC made arrangements to have the aircraft stored with Ameriflight. Storage
costs for same came to $2,280.00. These charges were paid by or on behalf of Global Hunter,
LLC.

“In addition to the monies that have been expended by Global Hunter, LLC to remove the
failed engine and replace it with a loaner engine, the eventual purchase of the replacement
engine, the rental costs paid prior to the purchase of the replacement engine, and the storage fees,
all of which are set forth above, this engine failure caused Global Hunter, LLC to lose out on a
sale of the airplane. Global Hunter, LLC had entered in an agreement with Hairy Dog, LLC to
sell the airplane. This agreement was entered into to sell the aircraft for the price of $957,500.00.
This agreement was unable to be consummated due to the fact that the engine had failed and only

a rental engine was available in the plane. Global Hunter eventually sold the plane to Key

i ______
AFFIDAVIT OF SCOTT TALIAFERRO, JR., PAGE 6
Case 1:18-cv-00062-C Document 32 Filed 06/12/19 Page 9of131 PagelD 493

Aviation Group for the price of $915,000.00. As such, this engine failure and resulting delay

resulted in a loss to Global Hunter, LLC in the amount of $42,000.00.

In support of this Affidavit, I am attaching the following documents, which have been

referenced above:

Exhibit A):

Exhibit B):

Exhibit C):

Exhibit D):

Exhibit E):

Exhibit F):

Pratt & Whitney Canada Leasing Pro-Forma Invoice dated September 13, 2018
addressed to Global Hunter, LLC. This is the invoice for the purchase of the
replacement engine referenced above, and indicates a purchase price of
$375,000.00 United States Dollars. This amount was paid by or on behalf of
Global Hunter, LLC to Pratt and Whitney Canada Leasing;

Abilene Aero Shop order #16-14015 addressed to Scott Oils, Inc. dated May
16, 2016. This bill is for the removal of the failed engine and the installation of
the replacement engine. The total amount of the cost of these services was
$22,187.38, an amount which was paid by Scott Oils, Inc. on behalf of Global
Hunter, LLC;

Scott Oils, Inc. Ledger Listing indicating Scott Oils, Inc. paid on behalf of Global
Hunter, LLC, the sum of two thousand, two hundred eighty dollars ($2,280.00) as
a storage fee to Ameriflight to store the airplane from the time of engine failure
until the replacement engine was installed;

Aircraft Sales Agreement dated October 24, 2106 by and between Global

Hunter, LLC (as Seller) and Hairy Dog, LLC (as Buyer) for the sale of the 2003
Piper Meridian N54199 for the sum of $957,000.00. As set forth above, this
contract was eventually cancelled, and the Buyer’s deposit returned, because the
only engine available was, tat the time the rental engine. The date of the
termination of the contract was January 1, 2017;

Aircraft Sales Agreement dated September 27, 2018 by and between Global
Hunter, LLC (as Seller) and Key Aviation Group, LLC (as Buyer) for the sale of
the 2003 Piper Meridian N54199 for the sum of $915,000.00. The contract was
completed, resulting in a loss for Global Hunter, LLC in the amount of
$42,000.00, the difference in the sales price of the Hairy Dog, LLC contract and
the Key Aviation Group, LLC contract;

Scott Oils, Inc. Ledger Listing indicating that Scott Oils, Inc. paid to Pratt &
Whitney Canada Leasing on behalf of Global Hunter, LLC the sum of $16,702.96
as payment for the rental of the airplane engine from the time of installation to the
time of purchase;

—E EEE
AFFIDAVIT OF SCOTT TALIAFERRO, JR., PAGE7
Case 1:18-cv-00062-C Document 32 Filed 06/12/19 Page 10o0f131 PagelD 494

Scott Oils, Inc. Ledger Listing indicating the amount of money paid by Scott
Oils, Inc. on behalf of Global Hunter, LLC to the Whitten Law Firm, which total

Exhibit G):
approximately $31,775.06 through May 22, 2019; and

Copies of various charges related to discovery activities in this lawsuit, which

Exhibit H): i i
are expenses incurred by Global Hunter, LLC related to this matter
“Global Hunter, LLC has incurred damages in excess of $490,000.00, including costs,

related solely to the engine failure in the airplane

FURTHER AFFIANT SAYETH NOT.

    
  

Scott Taliaferro, Jr

SWORN TO AND SUBSCRIBED BEFORE ME, the undersigned authority, on this the
day of June, 2019, Scott L. Taliaferro, Jr., to certify which witness my hand and seal of

   

office,
Mia JOHN J. OWENS
, State of Texas

Shay r
ve 2 Notary Public, State of Texas

aE os Comm. Expires 08-02-2023
Notary ID 130247062

%
HW

=
=

N50;

=
=
=
=
3

 

———————————  ———————————————
AFFIDAVIT OF SCOTT TALIAFERRO, JR., PAGES

/O
Case 1:18-cv-00062-C Document 32 Filed 06/12/19 Page 11o0f131 PagelD 495

Exhibit A

iI
é Case 1:18-cv-00062-C Document 32 Filed 06/12/19 Page 12 of 131

Pratt & Whitnsy Canada Leasing

PagelD 496

Location Pratt & Whitney Canada, s.a.c.
Pratt & Whitney Canada Leasing,

 

Lined Partnershi

 

AUnited Technologies Company 000, Boul. Marie-Victorin
Longueuil, QC, Canada
J4G 1A1
Pro-Forma Invoice page 1 Of 2
No. 96481023
"ORIGINAL" Date 2018.09.13
VATID DE274054464
PWG 13027 (2013-12)
Invoice to Sold to
Global Hunter LLC Global Hunter LLC
Ste 105 Ste 105

| 3511 Silverside
WILMINGTON DE 19810-4902

3511 Silverside
WILMINGTON DE 19810-4902

 

 

 

 

 

 

USA USA
Customer Information Shipment
P.O. Number RMO0007 .
P.O. Date 2018-09-12 Shipped to
Sales Order Number 68003663
Order Type Pro-Forma eon LLC
Order Date 2018-09-13 3614 Siverside
Dellvery No WILMINGTON DE 19810-4902
Term of Payment Cash Before Shipment USA
Eng. Model - SN PT6A-42A-RM0007
Core S/N N/A
Customer No. 90531
Shipment Terms P&WC Longueuil
Forwarding agent
Date Shipped
— INTL
Payment Methods
US $ Wire Transfers
PayableTo Pratt & Whitney Canada Pay To Bank of Montreal
129 St-Jacques, Montreal, Quebec H2Y 1L6
Ch Swift Code:BOFMCAM2
eque Payment
Pratt & Whitney Canada Corp. For Acct Bank of Montreal
att: Treasury (01805) 279 St-Charles Ouest, Longueuil, Quebec J4H 1E4
1000, Marie-Victorin Account: 01434600007
Longueuil, Quebec, Canada J4G 1A1 If required: Intermediary Bank: Wells Fargo Bank NA
New York 10001
Swift Code: PNBPUS3NNYC
FEDWIRE ABA: 026005092 or CHIPS ABA: 0509
Beneficiary Pratt & Whitney Canada Corp.

 

 

 

Next Page

ld,
é Case 1:18-cv-00062-C Document 32 Filed 06/12/19 Page 130f131 PagelD 497

Pratt & Whitney Canada Leasing

 

Location Pratt & Whitney Canada, sac.
Pratt & Whitney Canada Leasing,
Limited Partnershi

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

AUntted Technologies Company 1000, Boul. Marie-Victorin
Longueuil, OC, Canada
J4G 141
Pro-Forma Invoice Page 2 Of 2
No. 96481023
"ORIGINAL" Date 2018.09.13
VATID DE274054464
PWC 13027 (2013-12)
Information
Details
Clry.
Item Material No. / Desc oro. Unit price Inveice Qty Amount
po0001 BS1011 CA 375,000.00 USD 1EA 375,000.00
Subtotal 375,000.00
Total Payable in US Funds 375,000.00
J 2018-09-13 12:37:10 Pw43973 PR1 400 foptfuniq/queve/tmp/speedy04041712188 End-of-document

3
Case 1:18-cv-00062-C Document 32 Filed 06/12/19 Page 14o0f131 PagelD 498

Exhibit B

/4
 

Case 1:18-cv-00062-C Document 32 Filed 06/12/19 Page 15o0f131 PagelD 499

ABILENE AERO.
2850 Airport Blvd.

Abilene Tx. 79602
Phone 325-677-2601
Fax 325-671-8018
Federal ID # XX-XXXXXXX

 

Shop Order: 16-14015 Opened: 5/16/2016
Closed: 6/30/2016

Sold To: Scott Oils, Inc.
P O Box 240
Abilene, TX 79604

 

 

 

Alrcraft Number: N54199 Type:PA46-500TP S/N: 4697164
Total Time: 1,241.0 Hobbs Time: 1,241.0 Tach Time: LG Cycles: 4,000
Eng# Type S/N Time Cycles Prop Type Prop S/N Prop Time
1 PT6A-42 PCERM0175 1,241.0 1,140 HC-E4N-30 HH1724 232.1

Log books in sales office 5-16

 

Discrepancy: 1

 

Aircraft at DFW with unservicable engine

NOTE: flat fee for travel expenses

Traveled to DFW with tools and equipment removed engine S/N PCERM0175 and brought to ABI.

 

 

 

 

 

 

Charges This Item: 27.61 Hours @ 95.00 |$ 2,622.95
Flat-Fee Labor. |$ 600.00
Total For This Discrepancy: |$ 3,222.95
Discrepancy: 2

 

Inspect engine and prepair for shipping

Inspected engine accessory gear box has one gear unserviceable and metal contamination, Packed and shipped to PWC
canada. ,

 

Charges This !tem: 6.32 Hours @ 95.00 |$ 600.40

 

 

 

Total For This Discrepancy: |$ 600.40

 

Discrepancy: 3

 

Problem;
Install loaner engine.

NOTE: flat fee for travel expenses

Traveled from ABI to DFW installed loaner engine PT6A-42A S/N PCE-RM0007 with a new igniter box P/N 10-381550-4 and beta
arm P/N 3106475-01, serviced with 12 quarts 2380 trubine oll, Ground run ops and leak check ok. Test flight ok. Returned to ABI
fram DFW.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Charges This Item: 41,61 Hours @ 95.00 |$ 3,952.95
Flat-Fee Labor. |§ 1,000.00
Miscellaneous: |$ 15,00
Part Number Description Credit Quantity Units ListPrice Disc Unit Price Extended
54026-000 Gasket f 1.00} Each 18.910 18.910/§ 18.91
Freight 1.00 75,750 |§ 75.75

Printed: 7/27/2016 Shop Order. 16-14015 Page: 1 of 3

 

 

5
 

_ Case,1:18-cv-00062-C Document 32 Filed 06/12/19 Page 16o0f131 PagelD 500

2850 Airport Blvd

Abilene Tx. 79602
Phone 325-677-2601
Fax 325-671-8018
Federal ID #XX-XXXXXXX

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2380 EXXON AVIATION OIL TURBINE* 12.00 Each 30.280 30.280 /|$ 363.36
MS9134-01 GASKET 1.00} Each 17.400 17.400)$ 17.40
MS9135-01 GASKET 1,00) Each 5.800 5.800 |$ 5.80
MS21042L08 NUT 9.00) Each 0.720 0.720/$ 6.48
ANS860-10L WASHER* 5.00] Each 0,060 0.060 /$ 0.30
ANQ60-6L WASHER 9.00; .06 0.060 0.060 |$ 0.54
MS21042L3 NUT §.00| Each 0.720 0.720/$ 3.60
AN960-8 WASHER 4.00; Each 0.030 0.030 |$ 0.03
MS9388-213 ORING 2.00} Each 1.950 1.950 |$ 3.90
AN300-10 CRUSH GASKET 1.00] Each 1.600 1.600/$ 1,60
MS9388-212 O-RING 2.00} Each 2.700 2.700 |$ 5.40
MS29513-012 ORING 2.00) Each 1,000 1.000 |$ 2.00
MS29513-116 ORING 1.00} Each 0.270 0.270/$ 0.27
MS21919DG-19 CLAMP/ADEL 3.00) Each 2.150 2.150 /$ 6.45
AN3-23A4 BOLT 4.00} Each 0.530 0.530 |$ 0.53
CLA-709 Contact Cleaner 3.00} Each 14.800 14.800 /$ 44.40
A3235-020-935 WASHER 10.00 Each 0.222 1 0.220 /$ 2.20
ANS29A4J Cap Stainless 1.00) Each 15.000 15.000 |$ 15.00
Freight 1.00) 21,620 |$ 21.62
HC-E4N-3Q FLUSH Propeller N54199 1.00] Each 1,173.900 1,173.900|$ 1,173.90
Freight 4.00) 715.900 |$ 715.90
Parts For This Discrepancy: |§ 2,485.34
Total For This Discrepancy: |$ 7,453.29
Discrepancy: 4
Problem:
Door cable frayed
R&I new fwd door cable P/N 89630-004. (31)
Charges This Item: | 1.02 Hours @ 95.00 |$ 96.90
Part Number Description Credit Quantity Units List Price Disc Unit Price Extended
89630-004 | FWD DOOR CABLE [| 1.00] Each | 116,000] |___116,000|$ 116.00
Parts For This Discrepancy: |$ 116.00
Total For This Discrepancy: |$ 212.90
Discrepancy: 5
R&l oll cooler for metal contamination.
Installed a new oil cooler P/N 557-204, supply line P/N 566-372 and return line P/N 566-371.
Charges This Item: 4.69 Hours @ 95,00 |$ 445.55
4.69 Hours @ 142.50 |$ 668.32
Part Number Description Credit Quantity Units List Price Disc Unit Price Extended
566-372 Hose Assy Retum 1,00] Each 2,604.000 2,604,000 |§ 2,604.00
Freight 1.00 25.000 |§ 25.00
566-371 Hose Assy 1.00) Each 2,585.000 2,585.000 |§ 2,585.00
Freight 1.00) 25.000 /$ 25.00
557-204 Oil Cooler * 1.00) Each 713,940 713.940 |§ 713.94
Freight 1.00) 25.000 /$ 25.00
Parts For This Discrepancy: |$ §,977.94
Total For This Discrepancy: |§ 7,091.81
Discrepancy: 6
Problem;
A/C not cooling
Printed: 7/27/2018 Shop Order; 16-14015 Page: 2 of 3

 

 

16

 
 

Case 1:18-cv-00062-C Document 32 Filed 06/12/19 Page 17o0f131 PagelD 501

2850 Airport Blvd.
Abilene Tx. 79602
Phone 325-677-2601
Fax 325-671-8018

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Federal ID # XX-XXXXXXX
Serviced A/C with 2.5 lbs R134A ground ops check ok.
Charges This Item: | 2.36 Hours @ 95.00 |$ 224.20
Part Number Description Credit Quantity Units List Price Disc Unit Price Extended
R-134A | FREON | 2.50| Each | 21.250] { __21.250|$ 53.12
Parts For This Discrepancy: |$ 53.12
Total For This Discrepancy: |$ 277.32
Discrepancy: 7
Problem:
Stanby alternator A/C compressor drive spline sheared
Installed a new Stanby alternator A/C compressor drive assembly P/N 593-100
Charges This Item: | 4.28 Hours @ 95.00 |$ 404.70
Part Number Description Credit Quantity Units List Price Disc Unit Price Extended
593-100 Drive Assy A/C & Stby Alt 1.00) Each 2,234.370 2,234.370|$ 2,234.37
Freight 1.00 50.000|$ 50.00
Parts For This Discrepancy: |$ 2,284.37
Total For This Discrepancy: |$ 2,689.07
Miscellaneous Charges:
| Consumables: |$ 411.89
Summary: |
Total Parts: $ 9,978.50 Total Freight: $ 938.27
Consumables: $ 411.89 Total Labor - 92.56 Hours: $ 9,015.97
Total Flat-Rate Labor: $ 1,600.00 __— Miscellaneous: $ 15.00
Totals:
SubTotal: iS 21,959.63
Sales Taxes: $ 227.75
Total Charges: $ 22,187.38
Amount Remaining: i$ 22,187.38

 

 

 

WE APPRECIATE YOUR BUSINESS

 

Printed: 7/27/2016 . Shop Order: 16-14015 Page: 3 of 3

 

 

 
Case 1:18-cv-00062-C

 

ABILENE A

2850 Airport
Abilene, TX"
Phone 325-67
Fax 325-671
Federal ID # 75.

 

Ext checked by
Codes

Scott Oils, Inc,

Attn: Scott Taliaferro
P O Box 240
Abilene, TX 79604

Date

JUL 11 2016

Approved oLT
Field

Other

neue bh 47

STATEMENT OF ACCOUA

 

Outstanding Invoices:

Ref # T Date Description

16-14015S 6/30/2016 Shop Work
16-975248 | 6/30/2016 Sales

Current Period Activity:

Ref# T Date Description

P 5/31/2016 Prior Balance:
16-974515 | 6/08/2016 Payment
16-975185 | 6/29/2016 Payment
16-14015§ 6/30/2016 Shop Work
16-975248 | 6/30/2016 Sales

2,783

Fu
Aircraft

 

 

 

Total Charges:
Total Credits:
Total Payments:

22,962.38
0.00
2,783.06
0-30
22,962.38

Aged Balances: 31-60

0.00

Interest of 1.50 % Monthly (18.00% Annually) will be adde
Net Terms 10th Following Month

 

We Appreciate Your Business!

Run: 7/06/2016 - 12:17PM

Document 32 Filed 06/12/19

Page 18 of 131 PagelD 502

 

 

 

 

 

UH anol=
aseas Sls
a&ea als
HOG = BIS.
eee esas
a2 2 ols
o°gsa
FNoSSs
Rien Oe ae
nu §<
ae <2
N a1 0)
8 em
‘ @

9° yn LJ
2 a

= a

0 re

& >
wn als
= ole:
° £9
> o
9 >
-_ ols
o oj

Page: 1

e096 XL SND Wav

‘QAT8 LYOdury saz

‘ONI ‘OUNAV ANSTIGV

9LOz/LO/80

OL SPO'LLS
junowy y9eu9

2092-7

YAVIaV
@pod sopuay,

iO)

ayeq yay

JaquINN yoayD

ark baa ws

ONI STO LL090S  :wos4

[8
 

@
Q
wo
0
o
oO
oo

Case 1:18-cv-00062-C Document 32 Filed 06/12/19 Page 19 of 131

 

 

 

 

 

 

 

 

   

 

 

 

 

 

 

 

 

 

 

ANIMODS TI
seee82) 43,
ABILENE A. Pasosls 2 3
ae Se Dis *
2850 Airport gea72 Baa S
Abilene, TX’ 2RSE6 aa OS
Phone 325-67 B= 59 192 =
Fax 325-671 SP og %e> 2
Federal ID #75 ‘i @ “Sh w
N
eT] OZ
2 : =o
alg °
———— an a5
Extchecked by. 8 0
‘ Code = =
Scott Oils, Inc. 2
Attn: Scott Taliaferro
P O Box 240 Date SEP 07 2016
Abilene, TX 79604 Koproved Skt
Fleld
Other ae
oO
oa
66 5/7 Sa
STATEMENT OF ACCOU a a
73
Outstanding Invoices: @
Ref # T Date Description
16-14015 S 6/30/2016 Shop Work
16-975564 | 7/08/2016 Sales SQ
16-975993 | 7/22/2016 Sales = 2
16-976239 | 7/29/2016 Sales =
16-976289 | 7/31/2016 Sales of
16-976355 | 7/31/2016 Sales ag
16-976647 | 8/08/2016 Sales
16-14113 S 8/18/2016 Shop Work
16-977346 | 8/31/2016 Sales a?
Current Period Activity: - 3
Ref # T Date Description SF
P 7/31/2016 Prior Balance: 24! 32
16-976647 | 98/08/2016 Sales =
16-14113S 8/18/2016 Shop Work
16-977133 | 8/25/2016 Payment Oo
16-977346 | 8/31/2016 Sales =
=
=
Aircraft zé
aoe
Total Charges: 1,943.63 =o
Total Credits: 0.00
Total Payments: 11,046.10
Aged Balances: 0-30 31-60 61-90 90+ Please Pay
1,943.63 1,620.20 11,916.28 0.00 15,480.11
Interest of 1.50 % Monthly (18.00% Annually) will be added on balances outstanding past 30 days. “- fod
Net Terms 10th Following Month °
We Appreciate Your Business!
Page: 1

Run: 9/02/2016 - 11:52AM

/Y

 
Case 1:18-cv-00062-C Document 32 Filed 06/12/19 Page 200f131 PagelD 504

Exhibit C
05/21/2048 tag phe CV-00062-C Document SSB Le Page 21 0f 131 PagelD 505 Page 1
Company:00020 Ledger Listing

01/01/2013 thru 05/31/2019
All Accounts
*** Only Sub-Accounts AMEFLI thru AMEFLI are Included. ***
Balance Forward Options: None

 

 

 

 

| Date | Reference | Jrni | Description [ Invoice# | Amount | Quantity |
AMEFLI-3020 A UNTS PAYABLE TRADE - AMERIFLIGHT
07/22/2016 7594 71 AJP Entry - Handwritten Check 2,280.00 Pd
07/22/2016 8567 72 Hangar Charges 5/10/16 - 6/15/16. 38 16060395 2,280.00- Pd 07/22/2016
Days @ 60.00/day.
AMEFLI-3020 0.00 YTD Total 0.00 *
Grand Total= 0.00 0.00

Al

 
Case 1:18-cv-00062-C Document 32 Filed 06/12/19 Page 22 0f131 PagelD 506

Exhibit D

AX
Case 1:18-cv-00062-C Document 32 Filed 06/12/19 Page 23 0f 131 PagelD 507

AIRCRAFT SALES AGREEMENT

Hairy Dog LLC (herein referred to as “Buyer™) hereby agrees to purchase from Global Hunter LLC (“Seller”), the aircraft described
as a 2003 Piper Meridian, serial number 4697164, registration number N54199, hereinafter referred to as the “Aircraft.” Buyer and
Seller are collectively referred to as the “Parties.” This Agreement is subject to the following terms and conditions:

I, Purchase Price, Deposit, and Inspection

The total purchase price is nine hundred fifty-seven thousand five hundred dollars ($957,500). Buyer has placed a deposit of
Twenty-Five thousand dollars ($25,000) with Aero Space Reports, to hold in escrow. If the factory new engine with factory
warranty has not been delivered to Abilene, TX for installation, this agreement will terminate on January 1, 2017, unless Buyer and
Seller agree to extend this date. Should Buyer terminate this agreement due to the non-delivery of the engine by January 1, 2017 he
will be entitled to a retum of the deposit. The aircraft shall fly no more than twenty-five hours from its current total time of 1267.9
hours until it departs for the pre-purchase inspection. A pre-purchase inspection consisting of an annual inspection at Cutter
Aviation, in San Antonio, TX will be scheduled as soon as the factory new engine is installed. Buyer will pay the costs of this
inspection as well as all costs related to ferrying the Aircraft to the place of the inspection and returning it to its current location
(including pilot expenses, fuel, landing fees and storage fees) within forty eight (48) hours after the completion of the inspection
unless the sale has already closed or the Parties otherwise agree in writing. Buyer shall have access to the Aircraft continuously
after it takes possession for the inspection (including flight check). Any flight conducted will be with the Seller as pilot in
command. Seller will put in the Aircraft, or otherwise deliver to Buyer for the inspection, all log books (airframe and engine),
ground covers, operating manuals, loose equipment, wiring diagrams, and all pertinent paperwork (the "Documentation and
Material"). If the pre-purchase inspection reveals airworthiness discrepancies, Seller shall reduce the purchase price by the
reasonable and necessary cost to cure such discrepancies. The cost to cure these discrepancies shall be the responsibility of the
Seller up to a limit of $7,500, If the cost of airworthiness discrepancies exceeds $7500 the Buyer has the option to terminate this
agreement and would not be responsible for any costs associated with this agreement (including ferrying expenses, escrow penalty
and fees, and pre-purchase / annual inspection costs). An airworthiness discrepancy is defined as any discrepancy that would cause
the aircraft to be un-airworthy. The list of airworthiness discrepancies and cost to cure shall be listed on the form attached as
Appendix 2, and Buyer shall attach an itemized estimate for cost of cure from a vendor that is generally-accepted in the industry.
Seller's maintenance facility (Abilene aero, Inc.) will be used to confirm pricing. Upon Buyer's approval of the Aircraft, Buyer will
close the sale and pay the remaining balance of the purchase price, less any allowable reduction for airworthiness discrepancies, to
Seller. Closing shall be within three (3) working days of the date the inspection is completed. Should Buyer for any reason refuse
to or be unable to comply with the provisions set forth in the previous sentence above or otherwise terminates the Agreement, the
deposit shall be paid to Seller as liquidated damages and not as a penalty. Buyer acknowledges that damages for this failure to

fulfill this Agreement would be uncertain and difficult to ascertain, and the amount agreed upon as liquidated damages is a
reasonable estimate of Seller's likely actual damages.

Il, Title and Delivery

Upon delivery of the Aircraft to Buyer at Closing, an authorized representative of Buyer shall execute and deliver to Seller the
Certificate of Acceptance of the Aircraft (Delivery Receipt) in the form attached hereto as Appendix 3, while Seller shall deliver to
the Buyer the Warranty Bill of Sale in the form attached hereto as Appendix 4 upon acknowledgment of the receipt of the total
purchase price specified in paragraph I above. Title to the Aircraft free and clear of all liens and encumbrances, and risk of loss or
damage to the Aircraft, shall pass to Buyer when the purchase price is paid in full to Seller at Closing. Seller will maintain full

insurance coverage on the Aircraft until the risk of loss passes to Buyer at Closing. Escrow fees will be evenly split between Seller
and Buyer.

II. Taxes

Buyer hereby agrees to pay the taxes, duties, or fees that may be assessed or levied by any governmental authority as a result of the
sale, delivery, or registration of the Aircraft pursuant to this Agreement but specifically excluding any taxes, duties or fees assessed
or levied by any governmental authority as a result of the registration, ownership, or operation of the Aircraft prior to the Closing.
 

Case 1:18-cv-00062-C Document 32 Filed 06/12/19 Page 24 o0f131 PagelD 508

IV. Disclaimer

THE AIRCRAFT _IS_ BEING SOLD _IN_AN “AS IS” WITH ALL FAULTS DITION AND WITHOUT ANY
REPRESENTATIONS, OBLIGATIONS, OR WARRANTIES WHATSOEVER (EXCEPT AS TO THE WARRANTIES
CONTAINED IN THE WARRANTY BILL OF SALE), AND NO WARRANTY OF ANY TYPE, WHETHER OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, OR OTHERWISE, EXPRESSED OR IMPLIED IN
FACT OR BY LAW, IS OR SHALL BE APPLICABLE TO THE AIRCRAFT SOLD HEREUNDER, EXCEPT AS
EXPRESSLY PROVIDED HEREIN. SELLER SHALL HAVE NO OTHER OR FURTHER LIABILITY BY REASON OF
THE SALE OF THE AIRCRAFT SOLD HEREUNDER, OR OF ITS USE, WHETHER ON THE THEORY OF BREACH
OF WARRANTY, STRICT LIABILITY, NEGLIGENCE, OR OTHERWISE. BUYER ACKNOWLEDGES THAT IT IS
ENTERING INTO THIS AGREEMENT BASED SOLELY ON ITS OPPORTUNITY TO INSPECT, DIRECTLY AND
THROUGH EXPERTS, AND ITS PERSONAL KNOWLEDGE OF THE AIRCRAFT AND ITS ACCEPTANCE OF THE
AIRCRAFT IN ACCORDANCE WITH THIS AGREEMENT.

V. Flight of the Aircraft Subsequent to Delivery to Pre-Purchase Inspection Facility

After written acceptance by Buyer of the Aircraft for inspection, using the form attached as Appendix 1, and its delivery of the
Aircraft to the pre-purchase inspection facility, the Aircraft shall not be flown, other than to retum it to its current location, unless
otherwise required by the facility to confirm that all aircraft Systems are operating in accordance with this Agreement, or in the
event other arrangements (mutually acceptable to Seller and Buyer) have been made between the Parties, until Buyer pays the
purchase price in full to Seller.

VI, Miscellaneous Provisions

This Agreement shall be construed and interpreted under the laws of the State of Texas. In the event any provision of this
Agreement is prohibited by or invalid under applicable law, such provision shall be ineffective only to the extent of such prohibition
or invalidity, without affecting the remaining provisions of this Agreement, which shall continue in full force and effect. if the
essential terms and conditions of this Agreement for both Parties remain valid, legal, and enforceable. If litigation is instituted to
enforce this Agreement, the prevailing party shall be awarded its reasonable and necessary attorney's fees and expenses incurred and
all costs of court. Ambiguities, if any, herein shall not be construed against either party, irrespective of which party may be deemed
to have authored this Agreement generally or the ambiguous provision specifically. This Agreement constitutes the entire
agreement of the Parties hereto with respect to the purchase and sale of the Aircraft; all prior representations and understandings
having been merged herein. This Agreement may be supplemented, amended, or revised only in writing by agreement of the
Parties. This Agreement is executed on the date shown below.

Dated: “YA Y/ P .

Seller;

  

AH
Case 1:18-cv-00062-C Document 32 Filed 06/12/19 Page 25o0f131 PagelD 509

APPENDIX 1

PRE-PURCHASE INSPECTION ACCEPTANCE

Pursuant to paragraph I of the Aircraft Sales Agreement (the "Agreement") between Hairy Dog, LLC (herein referred to as “Buyer")
and Global Hunter, LLC (hereinafter "Seller"), Buyer hereby acknowledges and agrees that it has received for inspection, at Cutter

Aviation San Antonio, TX, the 2003 Piper Meridian, manufacturer's serial number 4697164, Registration Number N54199 (the
"Aircraft").

Dated:

, 2016,

 

Buyer

 
Case 1:18-cv-00062-C Document 32 Filed 06/12/19 Page 26o0f131 PagelD 510

APPENDIX 2

PRE-PURCHASE INSPECTION COMPLETION NOTICE

Pursuant to paragraph I of the Aircraft Sales Agreement (the “Agreement") between Hairy Dog, LLC (herein referred to as “Buyer’)
and Global Hunter, LLC (hereinafter "Seller"), Buyer hereby acknowledges and agrees that it has received for inspection, at a pre-
purchase inspection facility, Cutter Aviation, San Antonio, TX, the 2003 Piper Meridian, manufacturer's serial number 4697164,
Registration Number N54199 (the Aircraft"), and found acceptable the condition of the Aircraft, subject to the airworthiness
discrepancies (as such terms are defined in paragraph I of the Agreement), if any, set forth below:

Airworthiness Discrepancies:

 

Airworthiness Discrepancies:

 

The total amount to cure the above-listed airworthiness discrepancies is dollars ($ ) as shown on the
attached itemized estimate,

Dated: , 2016.

 

Buyer

26
Case 1:18-cv-00062-C Document 32 Filed 06/12/19 Page 27 o0f131 PagelD 511

APPENDIX 3
DELIVERY RECEIPT

Pursuant to paragraph | of the Aircraft Sales Agreement (the “Agreement") between Hairy Dog, LLC (herein referred to as
“Buyer’) and Global Hunter, LLC (hereinafter "Seller’), Buyer hereby acknowledges and agrees that it has received delivery from
Seller on this day of , 2016 the following Aircraft:

Year/Make/Model: 2003 Piper Meridian
Serial Number: 4697164
Registration #: N54199

Complete with all Documentation and Material described in paragraph I of the Agreement.

Buyer has visually examined the Aircraft and completed a pre-purchase inspection as described in the Agreement, and
hereby acknowledges that it satisfactorily complies with all terms and conditions of the above-referenced Agreement. As of this
date, Buyer further acknowledges compliance by Seller of all terms and conditions of that Agreement, and associated appendices,
and accepts the aircraft "As Is" with all faults (as more specifically set out in the Agreement), and agrees that the Seller shall have
no obligation whatsoever in respect to correction of any discrepancies or conditions that may subsequently arise or be discovered.

Dated: » 2016.

 

Buyer
Case 1:18-cv-00062-C Document 32 Filed 06/12/19 Page 28 0f131 PagelD 512

APPENDIX 4

WARRANTY BILL OF SALE

Global Hunter, LLC (hereinafter "Seller"), in consideration of the sum of one dollar ($1.00) plus other good and valuable consideration paid by Hairy Dog,
LLC (herein referred to as “Buyer™), receipt of which is acknowledged, pursuant and subject to the Aircraft Purchase Agreement between Seller and Buyer
(the "Agreemeni”), hereby sells, grants, assigns, transfers, and delivers to Buyer, its successors and assigns, all of Sellers right, title, and interest in and to
the Aircraft described as a 2003 Piper Meridian, manufacturer's serial number 4697164, registration number N54199, complete with all Documentation
and Material described in paragraph I of the Agreement, hereinafter collectively referred to as the “Aircraft.”

Seller hereby represents, warrants and agrees to Buyer its successors and assigns, that (1) Seller ig the lawful owner of the full legal and beneficial
title to the Aircraft and that Buyer will acquire by the terms of this Warranty Bill of Sale and the FAA Bill of Sale (Form 8050-2) good and full title to the
Aircraft and that the Aircraft is free and clear of all mortgages, leases, security interests, claims, charges, liens, and encumbrances of any kind whatsoever,
(2) Seller has the right to sell'the Aircraft as aforesaid; and (3) Seller shall warrant and defend title to the Aircraft and indemnify Buyer against the claims of
any person, party, firm, corporation, or entity of any kind whalsoever which may have attached thereto or arisen prior to transfer of title by Seller to Buyer.

Seller's warranties and representations, including disclalmers and limitations, with respect to the Aircraft are and shall be as set forth in the
Agreement.

THE AIRCRAFT IS LD * IS” WITH ALL FAULTS. NO WARRANTY OF ANY TYPE, WHETHER OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, OR OTHERWISE, EXPRESSED OR IMPLIED, IN
FACT OR BY LAW, IS OR SHALL BE APPLICABLE TO THE AIRCRAFT SOLD HEREUNDER, EXCEPT AS
EXPRESSLY PROVIDED IN THE AGREEMENT. SELLER SHALL HAVE NO OTHER OR FURTHER LIABILITY
BY REASON OF THE SALE OF THE AIRCRAFT SOLD HEREUNDER, OR OF ITS USE, WHETHER ON THE
THEORY OF BREACH OF WARRANTY, STRICT LIABILITY, NEGLIGENCE, OR OTHERWISE. BUYER AGREES
THAT UPON BUYER'S ACCEPTANCE OF THE AIRCRAFT AT DELIVERY AND CLOSING AND BUYER'S
ISSUANCE OF APPENDIX 3 TO THE AGREEMENT, BUYER HAS INSPECTED THE AIRCRAFT, HAD THE
OPPORTUNITY TO HAVE EXPERTS INSPECT IT, AND FOUND IT TO BE IN ACCORDANCE WITH THE
AGREEMENT, AND ANY RIGHT TO OBJECT THERETO IS DEEMED WAIVED,

Seller agrees and acknowledges that the terms and conditions of this Warranty Bill of Sale, including without limitation, all representations,
warranties and agreements for the benefit of Buyer, shall survive the delivery of the Aircraft and the delivery, execution, and recording of the Federal
Aviation Administration Bill of Sale.

Dated: 2016.

 

Seller

 

Buyer
Case 1:18-cv-00062-C Document 32 Filed 06/12/19 Page 290f131 PagelD 513

Exhibit E

a4
‘Case 1:18-cv-00062-C Document 32 Filed 06/12/19 Page 300f131 PagelD 514

 

 

i

AIRCRAFT SALES AGREEMENT

Key Aviation Group, LLC (herein referred to as “Buyer”) hereby agrees to purchase from Global Hunter LLC (“Seller”), the
alrcraft described a3 a 2003 Piper Meridian, serial number 4697164, registration number N54199, hereinafter referred to as the
“Aircraft.” Buyer and Seller are collectively referred to as the “Parties,” This Agreement is subject to the following terms snd
conditions:

I. Purchase Price, Deposit, and Inspection

The total purchase price is nine hundred fifteen thousand dollars ($915,000). Boyer will place a deposit of twenty five thousand
dollars ($25,000) with Powell Aircraft Title Services, to hold in escrow. A pre-purchase inspection consisting of an annual
inspection limited in scope and detail, logbook inspection, and a borescope of the engine that will be scheduled at Midwest Malibu
Center in Hutchinson Kansas, Buyer will pay the costs of this inspection es well as all costs related fo ferrying the Aircraft to the
place of the inspection and returning it (if the sale does not close) to its current location (including pilat expenses, fuel, lending fees
and storage fees) within forty eight (48) hours after the completion of the inspection unless the sale has already closed or the Partics
otherwise agres in writing. Buyer shall have access to the Alrcraft contimuously after it takes possession for the inspection
(including flight check). Seller will put in the Alreraft, or otherwise deliver to Buyer for the inspeciton, all log books (airframe end
engine), ground covers, opermting manuals, loose equipment, wiring dlagrams, and all pertinent paperwork (the “Documentation and
Material"). If the pre-purchase inspection reveals airworthiness discrepancies, or any installed equipment not functioning properly,
Seller shall reduce the purchase price by the reasonable and necessary cost to cure such discrepancies. The cost to cure these

#es shall be the responsibility of tho Seller up to a limit of $7,500. If the cost of airworthiness discrepancies exceeds
$7,500 the Buyer has the option to terminate this agreement and would not be responsible for any costs mssociated with this
agreement (Including ferrying expenses, escrow penalty and fees, and pre-purchase / annual inspection costs). An airworthiness
discrepancy is defined as any discrepancy that would cause the aircraft to be un-airworthy as determined by Midwest Malibu and is
agreed to by Buyer and Seller. The list of airworthiness discrepancies and cost to cure shall be listed on the form attached as
Appendix 2, and Buyer shall attach an itemized estimate for cost of cure from a vendor that is generally-eccepted in the industry.
Seller’s maintenance facility (Abilene Aer, Inc.) will be used to confirm pricing. Upon Buyer's approval of the Aircraft, Buyer
will close the sale and pay the remaining balance of the purchase price, less any allowable reduction for airworthiness discrepancies,
to Seller. Closing shall be within five (5) working days of tho date the inspection is completed. The deposit shall become
ponrefimdab!e once the Buyer accepts the aircraft.

 

IL. Title and Delivery

Upon delivery of tho Alrcraft to Buyer at Closing, an muthorized representative of Buyer shall execute and deliver to Seller the
Certificate of Acceptance of the Aircraft (Delivery Receipt) in the form attached hereto as Appendix 3, while Seller shall deliver to
the Buyer the Warranty Bill of Sale in the form attached hereto as Appendix 4 upon acknowledgment of the receipt of the total
purchase price specified in paragraph I ebave. Title to the Alreraft free and clear of all liens and encumbrances, and risk of toss or
damage to the Aircraft, shall pass to Buyer when the purchase price is paid in full to Seller at Closing. Seller will maintain full
insurance coverage on the Alrcraft until the risk of loss passes ta Buyer at Closing. Escrow fees will be evenly split between Soller
and Buyer.

IIL Taxes

Buyer hereby agrees to pay the taxes, duties, or fees that may be assessed or levied by any governmental authority as a result of the
sale, delivery, or registration of the Aircraft pursuant to this Agreement but specifically excluding any taxes, duties or ftes assessed
or levied by any governmental authority ss a result of the registration, ownership, or operation of the Aircraft prior to the Closing.
 

 

Case 1:18-cv-00062-C Document 32 Filed 06/12/19 Page 310 age

                  

AIRS RAE | DE yU iN A de FAULTS CONDITION AND WITHOUT ANY
REPRESENTATIONS, OBLIGATIONS, OR WARRANTIES WHATSOEVER (EXCEPT AS TO THE WARRANTIES
CONTAINED IN THE WARRANTY BILL OF SALE), AND NO WARRANTY OF ANY TYPE, WHETHER OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, OR OTHERWISE, EXPRESSED OR IMPLIED IN
FACT OR BY LAW, IS OR SHALL BE APPLICABLE TO THE AIRCRAFT SOLD HEREUNDER, EXCEPT AS
EXPRESSLY PROVIDED HEREIN. SELLER SHALL HAVE NO OTHER OR FURTHER LIABILITY BY REASON OF
THE SALE OF THE AIRCRAFT SOLD HEREUNDER, OR OF ITS USE, WHETHER ON THE THEORY OF BREACH
OF WARRANTY, STRICT LIABILITY, NEGLIGENCE, OR OTHERWISE. BUYER ACKNOWLEDGES THAT IT JS
ENTERING INTO THIS AGREEMENT BASED SOLELY ON ITS OPPORTUNITY TO INSPECT, DIRECTLY AND
THROUGH EXPERTS, AND ITS PERSONAL KNOWLEDGE OF THE AIRCRAFT AND ITS ACCEPTANCE OF THE
AIRCRAFT IN ACCORDANCE WITH THIS AGREEMENT.

V, Flight of the Aircraft Subsequent to Delivery to Pre-Purchase Inspection Facility

After written scocptance by Buyer of the Aircraft for inspection, using the form attached as Appendix 1, and its delivery of the
Aircraft to the pre-purchase inspection facility, the Aircraft shall not be flown, other than to return it to its current location, unless
otherwise required by the facility to confirm that all aircraft systems are operating in accordance with this Agreement, or in the

cvent other arrangements (mutually acceptable to Seller and Buyer) have been made between the Parties, until Buyer pays the
purchase price in full to Seller.

VL Miscellancous Provisions

This Agreement shall be construed and interpreted under the laws of the State of Texas. In the cvent any provision of this
Agreement is prohibited by or invalid under applicable law, such provision shall be ineffective only to the extent of such prohibition
or invalidity, without affecting the remaining provisions of this Agreement, which shall continue in full force and effect, If the
essential terms and conditions of this Agreement for both Partics remain valid, legal, and enforceable. If ligation is instituted to
enforce this Agreement, the prevailing party shall be swarded its reasonable and necessary attorney's fees and expenses incurred and
all costs of court. Ambiguities, if any, herein shall not be construed against either party, irrespective of which party may be deerned
to have muthored this Agreement generally or the ambiguous provision specifically. This Agreement constitutes the entire
agreement of the Parties hereto with respect to the purchase and sale of the Aircmft; all prior representations and understandings
having been merged herein. This Agreement may be supplemented, amended, or revised only in writing by agrecment of the
Parties, This Agreement is executed on the date shown below.

Dated: 27 September, 2018.
Seller

Att Lalalease,

Lin -, i HA, mn

David Goldman for Key Aviation Group, LLC

 

3]

 
Case 1:18-cv-00062-C Document 32 Filed 06/12/19 Page 320f131 PagelD 516

Exhibit F

3a
05/21/2019 B3SohigS- CV-00062-C Document SoG ORY NE? Page 33 of 131 PagelD 517

 

 

 

Page 1
Company:00020 Ledger Listing
01/01/2013 thru 05/31/2019
All Accounts
*** Only Sub-Accounts PRAWHI thru PRAWHI are Included. ***
*** Only Journals 70 thru 70 are Included. ***
Balance Forward Options: None

| Date | Reference | Jm! | Description | invoiced | Amount | Quantity !
PRAWHI-3 ACCOUNTS PAYABLE TRADE - PRATT & WHITNEY CANA ‘
02/15/2017 7923 70 AJP Entry - Check Written 1,299.00 Pd
03/01/2017 7951 70 AJP Entry - Check Written 649,50 Pd
03/08/2017 7957 70 AJP Entry - Check Written 649.50 Pd
03/15/2017 7974 70 AJP Entry - Check Written 2,619.65 Pd
05/01/2017 8048 70 AJP Entry - Check Written 671.15 Pd
05/15/2017 8074 70 AIP Entry - Check Written 671.15 Pd
06/13/2017 8122 70 AJP Entry - Check Written 671.15 Pd
07/14/2017 8172 70 AJP Entry - Check Written 649.50 Pd
08/15/2017 8217 70 AJP Entry - Check Written 649.50 Pd
09/15/2017 8272 70 AJP Entry - Check Written 649.50 Pd-
10/13/2017 8335 70 AJP Entry - Check Written 649.50 Pd
11/15/2017 8386 70 AJP Entry - Check Written 671.15 Pd
12/15/2017 8430 70 AJP Entry - Check Written 671.15 Pd
02/01/2018 8508 70 AJP Entry - Check Written 671,15 Pd
03/01/2018 8558 70 AJP Entry - Check Written 671.15 Pd
03/29/2018 8595 70 AJP Entry - Check Written 698.21 Pd
05/01/2018 8649 70 AJP Entry - Check Written 698.21 Pd
05/15/2018 8670 70 AJP Entry - Check Written 698.21 Pd
06/29/2018 8727 70 AIP Entry - Check Written 1,396.42 Pd
08/14/2018 875714 70 AJP Entry - Check Written 698.21 Pd _
PRAWHI-3020 16,702.96 YTD Total 16,702.96 *
Grand Total= 16,702.96 16,702.96
Case 1:18-cv-00062-C Document 32 Filed 06/12/19 Page 34o0f131 PagelD 518

Exhibit G

34
 

 

05212049 DaStpme CY-00062-C Document Soo Gt 4 GR SNe? Page 35 of 131 PagelD 519

 

 

Page 1
Company:00020 Ledger Listing
01/01/2013 thru 05/31/2019
All Accounts
*** Only Sub-Accounts PRAWHI thru PRAWHI are Included. ***
Balance Forward Options: None .
| Date |__ Reference | Jml | Description | Invoice# | Amount | Quantity |
PRAWHI-3020_ ACCOUNTS PAYABLE TRADE - PRATT & ITNEY CANADA
07/29/2016 9008 72 PT6A-42A Hourly Charge - 5 hours @ 92250747 649.50- Pd 03/15/2017
$120.00 per hour + $49.50 Sales Tax -
06/01/16 - 06/30/16
08/31/2016 9007 72 PT6A-42A Hourly Charge - 5 hours @ 92275324 649.50- Pd 03/15/2017
$120.00 per hour + $49.50 Sales Tax -
07/01/16 - 07/31/16
11/08/2016 9004 72 PT6A-42A Hourly Charge - 5 hours @ 92320326 649.50- Pd 03/08/2017
$120.00 per hour + $49.50 Sales Tax -
09/01/16 - 09/30/16
12/22/2018 8968 72 PT6A-42A Hourly Charge - 5 hours @ 92367143 649.50- Pd 03/01/2017
$120.00 per hour + $49.50 Sales Tax -
11/01/16 - 11/30/16
02/07/2017 8924 72 PT6A-42A Hourly Charge - 5 hours @ 92393655 649.50- Pd 02/15/2017
$120.00 per hour + $49.50 Sales Tax
02/07/2017 8925 72 PT6A-42A Hourly Charge - 5 Hours @ 92340108 649.50- Pd 02/15/2017
$120.00 per Hour
02/15/2017 7923 70 AJP Entry - Check Written 1,299.00 Pd
02/20/2017 9006 72 PT6A-42A Hourly Charge - 5 hours @ 92410093 671.15- Pd 03/15/2017
$124.00 per hour + $49.50 Sales Tax -
01/01/17 - 01/31/17
03/01/2017 7951 70 AJP Entry - Check Written 649.50 Pd
03/08/2017 7957 70 AJP Entry - Check Written 649.50 Pd
03/10/2017 9009 72 PT6A-42A Hourly Charge - 5 hours @ 92299642 649.50- Pd 03/15/2017
$120.00 per hour + $49.50 Sales Tax -
08/01/16 - 08/31/16
03/15/2017 7974 70 AJP Entry - Check Written 2,619.65 Pd
04/17/2017 9076 72 PT6A-42A Hourly Charge - 5 hours @ 92445775 671.15- Pd 05/01/2017
$124.00 per hour + $51.15 Sales Tax -
02/01/17 - 02/28/17
05/01/2017 8048 70 AJP Entry - Check Written 671.15 Pd
05/08/2017 9122 72 PT6A-42A Hourly Charge - 5 hours @ 92461191 671.15- Pd 05/15/2017
$124.00 per hour + $51.15 Sales Tax -
03/01/17 - 03/31/17
05/15/2017 8074 70 AJP Entry - Check Written 671.15 Pd
06/08/2017 9174 72 PT6A-42A Hourly Charge - 5 hours @ 92489886 671.15- Pd 06/13/2017
$124.00 per hour + $51.15 Sales Tax -
04/01/17 - 04/30/17
06/13/2017 8122 70 AJP Entry - Check Written 671.15 Pd
06/30/2017 9235 72 PT6A-42A Hourly Charge - 5 hours @ 92513798 649.50- Pd 07/14/2017
$120.00 per hour + $49.50 Sales Tax -
05/01/17 - 05/31/17
07/14/2017 8172 70 A/P Entry - Check Written 649.50 Pd
08/15/2017 8217 70 AJP Entry - Check Written 649.50 Pd
08/15/2017 9278 72 PT6A-42A Hourly Charge - 5 hours @ 92533137 649.50- Pd 08/15/2017
$120.00 per hour + $49.50 Sales Tax -
06/01/17 - 06/30/17
09/07/2017 9339 72 PT6A-42A Hourly Charge - 5 hours @ 92560785 649.50- Pd 09/15/2017
$120.00 per hour + $49.50 Sales Tax -
07/01/17 - 07/31/17
09/15/2017 8272 70 A/P Entry - Check Written 649.50 Pd
10/05/2017 9390 72 PT6A-42A Hourly Charge - 5 hours @ 92586395 649.50- Pd 10/13/2017
$120.00 per hour + $49.50 Sales Tax -
08/01/17 - 08/31/17
10/13/2017 8335 70 A/P Entry - Check Written 649.50 Pd
11/13/2017 9473 72 c 92619602 671.15- Pd 11/15/2017
11/15/2017 8386 70 A/P Entry - Check Written 671.15 Pd
11/30/2017 9516 72 PT6A-42A Hourly Charge - 5 hours @ 92647997 671.15- Pd 12/15/2017
$124.00 per hour + $51.15 Sales Tax -
10/01/17 - 10/31/17
12/15/2017 8430 70 A/P Entry - Check Written 671.15 Pd

22.
05/21/2949 AR57ph8-Cv-00062-C Document 3ScG19 OHS Ne? Page 36 of 131 PagelD 520 Rie 3

Company:00020 Ledger Listing

01/01/2013 thru 05/31/2019

[Date |__ Reference | Jrni | Description | Invoice# | Amount | Quantity |

PRAWHI-3020_ ACCOUNTS PAYABLE TRADE - PRATT & WHITNEY CANADA <Continued>

01/22/2018 9601 72 PT6A-42A Hourly Charge - 5 hours @ 92663120 671.15- Pd 02/01/2018
$124.00 per hour + $51.15 Sales Tax -
11/01/17 - 11/30/17

02/01/2018 8508 70 A/P Entry - Check Written 671.15 Pd

02/22/2018 9658 72 PT6A-42A Hourly Charge - 5 hours @ 92702340 671.15- Pd 03/01/2018
$124.00 per hour + $51.15 Sales Tax -
12/01/17 - 12/31/17

03/01/2018 8558 70 A/P Entry - Check Written 671.15 Pd

03/20/2018 9702 72 PT6A-42A Hourly Charge - 5 hours @ 92725771 698.21- Pd 03/29/2018
$129.00 per hour + $53.21 Sales Tax -
01/01/18 - 01/31/18

03/29/2018 8595 70 AIP Entry - Check Written 698.21 Pd

04/17/2018 9741 72 PT6A-42A Hourly Charge - 5 hours @ 92754764 698.21- Pd 05/01/2018
$129.00 per hour + $53.21 Sales Tax -
02/01/18 - 02/28/18

05/01/2018 8649 70 AJP Entry - Check Written 698.21 Pd

05/01/2018 9772 72 PT6A-42A Hourly Charge - 5 hours @ 92777058 698.21- Pd 05/15/2018
$129.00 per hour + $53.21 Sales Tax -
03/01/18 - 03/31/18

05/15/2018 8670 70 A/P Entry - Check Written 698.24 Pd

05/30/2018 9821 72 PT6A-42A Hourly Charge - 5 hours @ 92810127 698.21- Pd 06/29/2018
$129.00 per hour + $53.21 Sales Tax -
04/01/18 - 04/30/18

06/21/2018 9832 72 PT6A-42A Hourly Charge - § hours @ 92822403 698.21- Pd 06/29/2018
$129.00 per hour + $53.21 Sales Tax -
05/01/18 - 05/31/18

06/29/2018 8727 70 AVP Entry - Check Written 1,396.42 Pd
08/14/2018 875714 70 AJP Entry - Check Written 698.21 Pd
08/15/2018 9914 72 PT6A-42A Hourly Charge - 5 hours @ 92858044 698.21- Pd 08/14/2018

$129.00 per hour + $53.21 Sales Tax -
06/01/18 - 06/30/18
PRAWHI-3020 0.00 YTD Total 0.00 *

 

Grand Total= 0.00 0.00
0572172019 Bastin? CV-00062-C Document 360 Gt" Gnd? Page 37 of 131 PagelD 521

 

 

 

Page 1
Company:00020 Ledger Listing
01/01/2013 thru 05/31/2019
All Accounts
*** Only Sub-Accounts WHIHAC thru WHIHAC are Included. ***
*** Only Journals 70 thru 70 are Included. ***
Balance Forward Options: None
| Date |__ Reference | Jmi | Description | Invoice# | Amount | Quantity |
WHIHAC-3020 ACCOUNTS PAYABLE TRADE - THE WHITTEN LAW FIRM, P.C,
08/15/2016 7626 70 AJP Entry - Check Written 523.56 Pd
10/14/2016 7730 70 AJP Entry - Check Written 768.02 Pd
12/15/2016 7842 70 AJP Entry - Check Written 372.00 Pd
06/13/2017 8129 70 AJP Entry - Check Written 130.00 Pd
08/15/2017 8221 70 AJP Entry - Check Written 4,430.00 Pd
09/15/2017 8278 70 AJP Entry - Check Written 470.78 Pd
10/13/2017 8340 70 A/P Entry - Check Written 365.26 Pd
11/15/2017 8393 70 AJP Entry - Check Written 962.00 Pd
03/01/2018 8563 70 AJP Entry - Check Written 104.00 Pd
04/13/2018 8616 70 AJP Entry - Check Written 650.00 Pd
05/15/2018 8673 70 A/P Entry - Check Written 3,388.82 Pd
08/14/2018 875725 70 A/P Entry - Check Written 5,221.60 Pd
09/14/2018 875765 70 AJP Entry - Check Written 1,426.93 Pd
10/09/2018 875797 70 AJP Entry - Check Written 442.00 Pd
10/16/2018 8790 70 = A/P Entry - Check Written 1,284.00 Pd
12/17/2018 875883 70 A/P Entry - Check Written 1,430.00 Pd
01/15/2019 875924 70 A/P Entry - Check Written 353.80 Pd
03/04/2019 875982 70 A/P Entry - Check Written 1,534.00 Pd
03/15/2019 876004 70 A/P Entry - Check Written 6,486.66 Pd
04/15/2019 876041 70 AVP Entry - Check Written 2,782.00 Pd
05/01/2019 876059 70 A/P Entry - Check Written 1,649.63 Pd
WHIHAC-3020 31,775.06 YTD Total 31,775.06 *
Grand Total= 31,775.06 31,775.06

37
Case 1:18-cv-00062-C Document 32 Filed 06/12/19 Page 380f131 PagelD 522

Exhibit H

38
Case 1:18-cv-00062-C Document 32 Filed 06/12/19 Page 390f131 PagelD 523 \

www.citleards.com Customer Service 1-888-766-CITI(2484) Pad,
-hearing- i -800-325-2865 :
SCOTT L TALIAFERRO JR TTY-hearing-impaired services only 1-800-32

Standard Purchases, cont'd

 

 

Trans. Post

date date Description Amount
'

o2/is 02/15 AMERICANCO123373698685 8004337300 TX $229.89

 

NAME: SELF/CHARLES
DEPART: 03/06/19
YUL TO DFW : AA: CLASS: N: STOP:0

 

 

24
-

Case 1:18-cv-00062-C Document 32 Filed 06/12/19 Page 40 of 131 PagelD 524

Customer Service 1-888-766-CITI(2484)
TTY-hearing-Impalred services only 1-800-325-2865

www.citicards.com
SCOTT L TALIAFERRO JR

Standard Purchases, cont'd

 

 

 

 

 

 

    

 

 

 

 

 

 

 

Trans. Post
date date Description Amount
02/15 02/15 AMERICANOO123373694640 8004337300 TX $606.28
- NAME: TALIAFERRO/SCOTT

DEPART: 03/03/19

DFW TO YUL : AA: CLASS: G ! STOP:O

YUL TO DFW : AA: CLASS: N : STOP:X

‘ GAGA Cavan g Gua aLiGIiig aang! Teuee alee a RERAL, Sw vw

She "Se —_——e€;,——c— aaa
02/27 02/27 Saag ewer mor ome
a aa FOE ES
02/28 02/28 AMERICANO0123399723451 8004337300 TX Cd

NAME: TALIAFERRO/SCOTT

DEPART: 03/04/19

DFW TO YUL :AA:CLASS:L: STOP-O

YUL TO DFW :AA: CLASS: L: STOP:X
03/01 03/1 § ae
S500 a6 a eee
anaes ee
Saige Bo ae

 

  

  

Page 5 of!

HO
 

Case 1:1stoTrGnQRFetRo Gocument 32 Filed p6/12/ Brding

age 41o0f 131 PagelD5
004

 

| Detall Continued — “nacne porting dave

02/08/19

 

 
 

 

 

 
  

Foreign

Spend Amour

 

 

 

 
 
   

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

02/11/19 ae
8772238023
02/12/19 EXP TRAVEL SERVICE BELLEVUE WA $593,7:
AIRCANADA
From: Ta: Carrlen Class:
DALLAS/FORTWORTH = MONTREALDORVALIN AC G
Ticket Number: 01472822329005 ‘ Date of Departure:02/13
Passenger Name: TALIAFERRO/SCOTT
Document Type: PASSENGER TICKET
02/12/19 EXP TRAVEL SERVICE BELLEVUE WA $593.73
AIRCANADA
From: To: Carrier: Class:
DALLAS/FORTWORTH = MONTREALDORVALIN AC G
Ticket Number: 01472822329016 Date of Departure:02/13
Passenger Name: SELF/CHARLES
Document Type: PASSENGER TICKET
02/12/19 HERTZ CAR RENTAL 800-654-4173 TX $104.77
Location Date
 Rentak = ABILENE TX 19/02/12
Retum: ABILENE TX 19/02/12
Agreement Number: 380595246
Renter Name: TALIAFERRO /SCOTT
SED
—- ar 3a
eetae, SeBP Che
ae pa se
see ABILENE 1X
02/14/19" — TRANSACTION PROCESSED BY AMERICAN EXPRESS $9.95
BAGGAGE INSURANCE PREMIUM B00-645-9700
t TKT NO. 01472822329016
02/14/19" — TRANSACTION PROCESSED BY AMERICAN EXPRESS $9.95
"BAGGAGE INSURANCE PREMIUM 800-645-9700
0 329005 _
02/14719 ~*~“ HOTEL BONAVENTURE 00-00032922968 MONTREAL 206.44 91560407
514-8782332 eee
£ 02/14/19 HOTEL BONAVENTURE 00-09032922968 © MONTREAL 251.80 $190.93"
514-8782332 alain
02/14/19 + HOTEL BONAVENTURE 00-08082922068 MONTREAL 206,44 Seebe
514-8782332 Canadian Dears
02/14/19 "> HOTEL BONAVENTURE 00-08032922968-=) MONTREAL 251.80 $190,335:
___514-8782332 —
SE en: IRVING ™ “
972-8693448
oa { T™X
Date
Pe - 19/02/13
Radice. CAIs ry 19/02/1 5

4/

Continued on next nana
 

 

526 7: cuss
Page 42 of 131 PagelD ee
'18-cv- Document 32 Filed 06/12/19
ae 1:18-cv OCMC RT Carte |

COTT TALIAFERRO JR
_a Closing Date 03/08/19

»
.

 

 

( Detall Continued. "indleates posting dace

 

   

 

 
 
 

 

 
 
 

: Foreign
, Spend Amount |
O217/19 ABILENE a ee eae
02/17/19 BOSTON > MA eee

 

 

02/720/10 = HERT7 Can oeENTal

 

Pr DALLAS ™ ‘

NES ice 3
Od/2a/{ 9-4 COM sesessn0s27° HOTELS.COM WA $573.B4 *
t 39527 HSAIE4
SCOTT TAUAFERRO CHARLES SELF ‘
: HOTEL BONAVENTU

RE MONTREAL MONTREAL

  
  

 

 

 

 

 

 

 

 

 

 

 

 

 

DALLAS ™ $57.16
UNIVERSITY PA ™ eign j
~ DALLAS ™ =m «Cf
es oe os r Ml
eats * me,
om ; a
800-654-4173 ™ I
Date : il
19/02/25 Dr
anim tress acre 19/03/04 a
03/05/19 — BEATRKERISTORANTE MONTREAL 349.07 ,
__ RESTAURANT Conachan $261.97 |
03/07/19 FREEDOM PARKDFW 972-252-2500 ™ $oaaa
PARKING
Fantlanedt i. - YD .
te — .
Case 1:18-cv-00062-C Document 32 Filed 06/12/19 Page 43 0f 131 PagelD 527

05/21/2018 04:32 pm SCOTT OILS, INC Page 1
Company:00020 Ledger Listing
01/01/2018 thru 05/31/2019
All Accounts

*** Only Sub-Accounts LAPROS thru LAPROS are Included. ***
Balance Forward Options: None

 

 

 

 

| Date | __ Reference | Jmi | Description l Invoice# | Amount | Quantity |
LAPROS-3020_ACCOUNTS PAYABLE TRADE - LAPOINTE ROSENSTEIN MARCHAND MELANCON
02/19/2019 10210 72 File: 47081-223781 - Global Hunter, LLC v. 518617 4,865.45- Pd 03/04/2019
Des Moines Flying Service, Inc.
03/04/2019 875977 70 AJP Entry - Check Written _ 4,865.45 Pd
LAPROS-3020 0.00 YTD Total 0.00 *
Grand Total= 0.00 0.00
Case 1:18-cv-00062-C Document 32 Filed 06/12/19 Page 440f131 PagelD 528

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS
ABILENE DIVISION
GLOBAL HUNTER, LLC

PLAINTIFF,
CIVIL ACTION NO. 1:18-CV-00062

Vi

DES MOINES FLYING SERVICE, INC.,

60? 00D 60D 602 600 602 600 600 to 6D

DEFENDANT
AFFIDAVIT OF MARK REED

STATE OF TEXAS §
COUNTY OF TAYLOR §

BEFORE ME, the undersigned authority, on this day personally appeared MARK REED,
who, being duly sworn upon his oath, deposed and stated as follows:

“My name is Mark Reed. I am over the age of eighteen, competent to make this affidavit,
and have knowledge of the matter stated herein. The matters stated herein are true and correct.

“T am the Director of Maintenance for Abilene Aero, a company located in Abilene,
Texas. Abilene Aero is involved in numerous aspects of the aviation industry, including aircraft
sales, charter services, and aircraft hangar rental. Abilene Aero also provides aircraft parts, work
on avionics, and aircraft maintenance.

As Director of Maintenance for Abilene Aero, I supervise and assist seven (7)
maintenance technicians who provide aircraft maintenance services to our customers. Such
services consist of repair work on aircraft engines and airframes and performing annual and/or

hourly required inspections.

ee
AFFIDAVIT OF MARK REED PAGE1

Ay
Case 1:18-cv-00062-C Document 32 Filed 06/12/19 Page 450f131 PagelD 529

“T am a 1975 graduate of Southwestern High School located in Piasa, Illinois.

“In 1975, I joined the United States Air Force. After completing basic training, I
attended Technical Training School for Jet Aircraft More Than Two Engines (Tech School) at
Chanute Air Force Base in Rantoul, Illinois, where I obtained my certificate of completion.

“Upon completion of Tech School, Iwas assigned to Dyess Air Force Base in Abilene,
Taylor County, Texas. While stationed at Dyess Air Force Base, I was a KC135A Crew Chief.
As Crew Chief, I was responsible for the day-to-day condition of the aircraft, and accompanied
the aircraft on numerous flights.

“While a member of the United States Air Force, and continuing after my Hilitabils
discharge from same in 1979, I was employed by Abilene Aero as an aircraft maintenance
technician helper. This was for a period from 1977 through 1980. As an aircraft maintenance
technician helper, I assisted maintenance technicians in the inspection and repair of general
aviation aircraft serviced by Abilene Aero.

“Beginning in 1980 and continuing through part of 1982, I worked as a Diesel Mechanic
for Treanor Equipment Company in Abilene, Texas. My duties consisted of overhauling all
models of Caterpillar Diesel Engines.

“Beginning in 1982 and continuing through 1989, I was employed as a Rig Technician
for GCO Drilling, Inc. in Abilene, Texas. 1 was responsible for maintaining all equipment
associated with land-based oil and gas exploration owned by GCO.

“In 1989, I returned to Abilene Aero. I began as an Aircraft Maintenance Technician

helper, moved up to Aircraft Maintenance Technician, obtaining my Air Frame and Power Plant

eS

AFFIDAVIT OF MARK REED PaAGE2

45
Case 1:18-cv-00062-C Document 32 Filed 06/12/19 Page 46 o0f131 PagelD 530

Mechanic Certification in 1990, and eventually became Director of Maintenance. I have served
as Director of Maintenance of Abilene Aero for the past approximately thirteen (13) years.

“I have been a certified Aircraft Maintenance Technician since 1990. I hold a current
Airframe certification, with Inspection Authorization. I hold a current Power Plant Certification
with Inspection Authorization. I also have a private pilot certificate, which is not current at this
time.

“To maintain my certification, I am required to perform at least one annual inspection
each quarter of every year, or file twelve (12) Major Repair or Major Alteration forms 337 each
year, or eight (8) hours of FAA certified training each year. For the past ten (10) years, I have
accomplished all three of these requirements each year.

“As an Aircraft Maintenance Technician for the past 29 years, and continuing through
with my duties as Director of Maintenance, I have performed the following tasks and/or
procedures on a wide variety of general aviation aircraft:

Annual Inspections;

100 hours Inspections;

Routine Maintenance:

System Trouble Shooting.

“T would estimate that I have performed over 1,000 annual and/or 100 hours inspections
since obtaining my inspection certification in 1997. Prior to that I had assisted on numerous
annual inspections and 100-hour inspections

“General Aviation aircraft which are not “for hire” are required to have an inspection

performed once a year. This is commonly referred to as an “annual” or “annual inspection.”

 

AFFIDAVIT OF MARK REED PAGeE3

46
Case 1:18-cv-00062-C Document 32 Filed 06/12/19 Page 47of131 PagelD 531

“T am familiar with the aircraft formerly owned by Global Hunter, LLC. That aircraft
was a Piper Meridian PA46-500 TP. The aircraft was based at Abilene Aero beginning in 2013
until its recent sale. It was not a “for hire” aircraft, and therefore only required an annual
inspection.

“T first became familiar with the aircraft in early 2013, prior to its purchase by Global
Hunter, LLC. Scott Taliaferro, Jr. requested that I travel to Pierre, South Dakota, where the
aircraft was based at the time, to inspect and “look over” the aircraft, as Global Hunter, LLC was
considering purchasing the aircraft.

“T traveled to South Dakota and was able to observe the annual inspection of the aircraft,
which was conducted by Mustang Aviation. I was also allowed to review the Engine Log Book
and Airframe Log Book of the aircraft.

“The Engine Log Book and the Airframe Log Book are required by the FAA for every
general aviation aircraft. These log books are required to be currently maintained and are
required to stay with and/or accompany the aircraft. These log books provide a history of the
maintenance of the aircraft, and provide a potential purchaser information about such
maintenance and the operation of the aircraft.

“My review of the log books indicated that all required maintenance and inspections of
the aircraft had been performed, including all maintenance required by previously issued service
bulletins. I conveyed the information to Mr. Taliaferro at Global Hunter, LLC.

“Partly based upon my recommendation, Global Hunter, LLC purchased the aircraft, and
based the aircraft at Abilene Aero.

“From approximately March 2013 forward, the aircraft was based at Abilene Aero.

Abilene Aero performed maintenance on the aircraft during that time including annual

| __________
AFFIDAVIT OF MARK REED PAGE4
Case 1:18-cv-00062-C Document 32 Filed 06/12/19 Page 48 0f131 PagelD 532

_ inspections in November, 2013, January, 2015, and January 7 — January 12, 2016. The 2013 and
2015 annual inspections were performed by an Aircraft Maintenance Technician who is no
longer employed by Abilene Aero. I was his direct supervisor. I personally performed the
January, 2016 annual inspection.

“The annual inspection of this aircraft was performed each time based upon a checklist I
had developed basing same upon the criteria set forth in FAR43, Appendix D, Scope and Detail
of Annual and/or 100 Hours Inspection, along with guidelines issued by Pratt & Whitney, the
manufacturer of the engine. The annual inspections performed on this aircraft always consisted
of the following:

- The aircraft would be towed to a maintenance hangar.

- Every part of the aircraft that was reasonable to disassemble would be disassembled.

This included the interior of the aircraft and the cowling.

- Oil filter was removed, inspected, placed in an ultrasonic cleaner to check for and

remove any copper, aluminum or other metal shavings or fuzz.

- All parts would be re-assembled, the aircraft would be flown a short distance as a

precaution.

“As stated above, the last annual inspection performed on the aircraft prior to the failure
of the engine occurred January 7 to January 12, 2016.

“Scott Taliaferro, Jr. was the only pilot of the aircraft once it was purchased by Global
Hunter, LLC that Iam aware of. As Taliaferro and/or companies he owns or controls have based
a number of aircraft at Abilene Aero during my thirty years of working at Abilene Aero, and due
to the fact that I have performed maintenance work on such aircraft, I am familiar with him as a

pilot. I consider him to be a meticulous pilot, very careful. I have observed him performing pre-

 

AFFIDAVIT OF MARK REED Paces
Case 1:18-cv-00062-C Document 32 Filed 06/12/19 Page 490f131 PagelD 533

flight checks of the aircraft and considered it to be thorough and beyond a normal pre-flight
check. In addition, Taliaferro, though not required by the FAA, maintained a separate log book
wherein he recorded data for each flight. This allowed him to spot any trends in the operation of
the aircraft, such as various temperatures and fuel usage, so that, if necessary, he could discuss
these with me and maintenance could be performed on the aircraft if necessary. I only recall the
Fuel Temperature Indicator ever being an issue with the aircraft. The reading ended up being
erroneous and was addressed by replacing the sensor. This caused no damage to the engine.

“I note that the aircraft had approximately 930 hours of flight time when purchased by
Global Hunter in March 2013. I note that on April 28, 2016, the day of the engine failure, the
aircraft had accumulated an additional 360 +/- hours of operation for a total of approximately
1296 hours.

“After the failure of the engine, I, on behalf of Abilene Aero, traveled to DFW airport
and removed the damaged engine. It is my understanding that the engine was forwarded or
shipped to Pratt & Whitney Canada, the original manufacturer of the engine. A replacement
engine was provided by Pratt &Whitney and I, on behalf of Abilene Aero, installed the engine in
the aircraft.

“I have been provided with a document apparently prepared by Pratt & Whitney Canada
titled “Engine/Component Investigation Report” dated June 15, 2016 which appears to be the
inspection of the engine performed by Pratt & Whitney Canada after the engine failed. That
report fixes the engine failure on an improper or incorrect installation of the Accessory Gear
Box. The importance of the Accessory Gear Box is that this provides rotational force for all of
the components necessary to make the engine operate. A failure of the Accessory Gear Box will

result in no fuel or oil to the engine and the engine will completely shut down.

SP eB SS ES Si FE 1 SS LEE
AFFIDAVIT OF MARK REED PAGE6

 

44
Case 1:18-cv-00062-C Document 32 Filed 06/12/19 Page 50o0f131 PagelD 534

“The Accessory Gear Box is not accessed or disassembled during an annual inspection.
This is not required to be done by the FAA, any FAR, or Pratt & Whitney. Therefore, such an
improper installation would not and could not be discovered during an annual inspection. In
addition, a pilot or owner who is not a certified Aircraft Maintenance Technician is prohibited
from performing the type of maintenance on the aircraft that would lead to a discovery of the
improper installation of the Accessory Gear Box. The only way this improper installation of the
Accessory Gear Box would be able to be discovered would be because of a subsequent
inspection of the engine after a failure has occurred with this aircraft, or during a recommended
overhaul of the engine.

“The time for an overhaul of this engine is recommended at 3600 hours of engine flight
time. As the failure occurred at approximately 1296 hours of flight time, and the average flight
time of this aircraft by Global Hunter, LLC was approximately 100 hours per year, an overhaul
of this engine would not have occurred for another 22 to 23 years.

“Global Hunter, LLC and/or its pilot, Taliaferro, would not have been able to discover
this improper installation until the engine failed, which it did.” |

FURTHER AFFIANT SAYETH NOT.

Pack ord)

Mark Reed

 

SE ETT PR EP ST TS A TE
AFFIDAVIT OF MARK REED PaGE7

50
Case 1:18-cv-00062-C Document 32 Filed 06/12/19 Page 51o0f131 PagelD 535

SWORN TO AND SUBSCRIBED BEFORE ME, the undersigned authority, on this the

( 2 day of 7 NA_ , 2019, by Mark Reed to certify which witness my hand and

seal of office.

TERESA PICOT | (p
Notary 10 # 2422355 (ety

My Commission Expires :
February 28, 2021 Notary Public, State of Texas

 

Fe eee eee ee eee eee eee ener rae serene ee see ee eee er TT
AFFIDAVIT OF MARK REED PAGES

5|
iste)

 

 
 

 
 

Case 1:18-cv-00062-C Document 32 Filed 06/12/19 Page 52o0f131 PagelD 536

 

 

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS

Abilene Division

GLOBAL HUNTER, LLC,
Plaintiff,
Vv.
DES MOINES FLYING SERVICE, INC.

Defendant.

This is the deposition of Mr. Leslie
Ederer taken in the above-entitled cause,
before Denise Turcot, No. 264848-2, official
court reporter for the Province of Québec, on
March 5, 2019, at the offices of Lapointe
Rosenstein Marchand Melancon LLP, at 1 Place
Ville Marie, Suite 1300, Room Forget, in the

City of Montréal, Province of Québec.

_ FILE NO.: 1903051A

C.A. No. 1:18-CV-062-C

 

 

DENISE TURCOT, S.0./OCR
38-11, Place du Commerce. Suite 614
Montréal (Québec) H3E 1T8
514. 362. 8600
steno@deniseturcot. com

5d,
 

a

 

 

j
H
;
E

 

Ge ko os kaw

Case 1:18-cv-00062-C Document 32 Filed 06/12/19

1:18-cv-00062-C
March 5, 2019

Page 53 of 131 PagelD 537

LESLIE EDERER

 

INDEX

DIRECT EXAMINATION BY MR. SELF
CROSS-EXAMINATION BY MR. SWAIM
RE-DIRECT EXAMINATION BY MR. SELF

LIST OF EXHIBITS

#1 Engine/Component Investigation
Report .

#2 Pilatus Service Bulletin .

#3 Pratt & Whitney Service Bulletin

 

Page

.87
126

Page

17
AT
49

 

 

DENISE TURCOT, S.0./OCR

MA XIN

53
Case 1:18-cv-00062-C Document 32 Filed 06/12/19 Page 54o0f131 PagelD 538

 

4

1 In the year two thousand nineteen (2019), this
2 fifth (5th) day of the month of March,

PERSONALLY CAME AND DID APPEAR:
LESLIE EDERER

8 born August 5th, 1961, Pratt & Whitney

9 investigator, having a place of business at

101000 Marie-Victorin, in the City of St-Hubert,

41 Province of Quebec, Canada, UPON HAVING TAKEN

Ps an AFFIRMATION, DID DEPOSE AND SAY, as
ollows:

14

15 DIRECT EXAMINATION BY MR. CHARLES
16C. SELF:

17 Q. Mr. Ederer, | realize you've already

18 stated your name, but could you go ahead and

19 state your full name for the recor , please?

NOOO

20 . It's Leslie Roger Ederer.
21 Q. And my understanding is you ree
ge Ment ed your birthday as August 5th , 1961?

hat is correct.
54 0. Good year for births; | have the same
25o0ne, atleast a year. And! believe you

 

54
Case 1:18-cv-00062-C Document 32 Filed 06/12/19 Page 55o0f131 PagelD 539

 

 

> 5
~ identified yourself-as sabia for Pratt &
Whitney;.am | pronouncing that name correctly?
I've heard it Pratt & Whitney, I've heard it
Pratt & Whitney Canada?
: A. The correct term here is Pratt &
Whitney Canada.
Q. fl refer to it as Pratt & Whitney
today, will you understand that?
A. | would.
10 Q. Thank you, sir. And how long have you
11 worked at Pratt & Whitney?
12 A. oe 23 yeas.
13 Q. The whole time as an investigator?
14 A. Five years of that as a materials
45 investigator, and the remainder of that as an
16 engine investigator.
17 Q. And we'll get into some of the detail
48here in a minute. | just kind of wanted to it
19generally. Have you ever given a deposition
20 before?
21 A. Not like this.
22 Q. Okay. When you say "not like this,"
23 what do you mean? .
24 A. | have been in a room similar where we
25talked, but it was more cordial where the

1
2
3
4
5
6
7
8
9

 

55
75

Case 1:18-cv-00062-C Document 32 Filed 06/12/19 Page 56o0f131 PagelD 540

‘sJaaulBua daqgENnh Jo JapP1O uy} Gz
0} Buojeq jou Op | esnedeq Jeoulbue ue jjashw pz
[JED 0} PaMmoye JOU W,| ‘UOIUNEp 9EqENH au} Ez

Japun ‘ou Aes 0} eaey |JIM| ‘uleby ‘“y Zz
Jeoulbua ue noAay ‘OH LZ

pauog Vv 02

a paipnys noAOS ‘OH 6L
“‘Busoulbue sjevajeyy  “y QL

gureBe Jey ul SI }eY} PUY ‘O Zl
‘asolBap suajsey 2S)! ‘aN “W OL

Z2u0 Ue} alow aAey NOAS]
op - seeiBep Jo ‘seuBep puoses ino, *D lh

‘pauoy ‘Vv eb
ébuieauibue Z|)
jeoGunjjeyau sem aesBap ysiy noAOS ‘OH LL

‘BuysoulBue sjeuayew ul SJa}seyy |}
e ‘aaiBap ajenpeib-jsod e aAey] *
— Wo} saaiHap ajdiyjinw paniaoas
noA aaey ‘aasbap ysuy au} pies no , oD
‘Buussuibue

jeoiBunyjeyew ul sem seiBap ysuy ou

6
8
Z
9
G
Zul aaiBap snoA sem jeu ¢
: €
@
L

IGidO<

S661
dILDOW ayenpeB NOA pip uaYM _“S9A
‘noA pulyad juBu $,})

OL

 

 
LS

Case 1:18-cv-00062-C Document 32 Filed 06/12/19 Page 57of131 PagelD 541

 

SWIJBWOS UBS BABY PjnomyeyyoS ‘H GZ
"sok ‘€Z 0} ud Bulog “y pz

ésieak ¢z Ajayeuixosdde Joy Aautuny 9 NeId £Z
UyIM Uae BA,NOA Jale9 payijse} no, “H 2
‘0002 punoly ‘y LZ

é!02

payjeo noA se ‘aasBhap sajsey oy} puy “oH 6|

66 ‘V 81
gueym selbap Bueeuibue / |
jeoiBunjjeyous sNoA yy payenpes6 nok ‘umop 9},

y Buyum pessiw | ‘Auos uw) ‘puy “O SI

‘Ill ‘4174S "O SSTHVHO “HIN vl
“WuOy “Uo}Da!qO el
‘WIVMS NOQ "YW cl

"seaA OM} JBuONIped) | |
94} Ue} Jayjes WesBoud Jeaf-oaiu) EQ]

S}| "J8y J8A0 dasBap aBajooe sy “wy 6
99USOl] E JO JUSJEAINDA ay} yeu) S| “*H g
‘ys!ojouyse} Buueauibue jeolueysayy “WY J
épioy nok g

JEU} SUOHEIYIHE0 Jo adAjueyjo Auy “HO. = ¢
‘youwe] ‘y: Pp

épesuadl nod aie ‘uaauibue ¢

ue Se pasusdl| a1,NOA ‘sexe, ul Ayejnoped Zz
ue *saje}g payun ul EM “O=~ |

LL

 
Case 1:18-cv-00062-C Document 32 Filed 06/12/19 Page 58o0f131 PagelD 542

 

 

12

1 around 1995, 1996?

2 . Correct.

3 Q. Is it safe for me to assume that you
4 went to work for Pratt & Whitney soon after

5 eae university?

6 A. That is correct.

7 Q. And have been there with Pratt &

8 Whitney that entire time?

9 A. Exactly.

10 Q. Did you start out as an investigator
11 as you are now?

12 A. The first year and a half, | did what
13is called a blurring, where --

14 Q. I'm sorry?

15 A. Blurring. A blurring is a term ne

16 use where they decide where your strengths are,
17 and because they did not know where they wanted
18 to use me, but they did not want to let me go,
19 they sent me to six various engineering proups
20 to spend three months at each group to learn.
21 what the group is like, and then to see where
221 would be a best fit.

23 Q. Eventually, was your best fit as an
24 investigator?

25 A. Correct, a materials investigator.

58
Case 1:18-cv-00062-C Document 32 Filed 06/12/19 Page 59 of 131

 

 

13

Q. And you have acted as a materials
investigator, or an investigator, since that
time?

A. No, | acted as a materials
investigator until 2001, and at that point,
they realized that abilities were being wasted
there, and they said | should be an engine
investigator, and | was transferred to engine
investigations in 2001.
10 Q. Have you been an engine investigator
11 since 2001?
12 A. That is correct.
13 Q. All that entire time with Pratt &
14Whitney?
15 A. That is correct.
16 Q. During the course of your employment
17 with Pratt & Whitney since 2001 as an engine
18investigator, approximately how many engines do
19you think you've investigated?
20 A. | would have to say somewhere between
21700 and 1,000.
22 Q. Are these investigations solely
23 limited to failures?
24 A. No, they are not.
25 Q. What other types of investigations

OOOO whr—

 

PagelD 543

54
Case 1:18-cv-00062-C Document 32 Filed 06/12/19 Page 60 of 131 PagelD 544

 

17

1 you attaching it.

2 MR. CHARLES C. SELF, III:

3 Q. Well, then | will make a request of

4 your attomey, I'll do it in writing just so

5 we're Official, and request that you provide

6 that to your attorney, who can provide that to
7 me, and then | will provide that to the court

8 reporter, if that's okay?

9 | believe we've covered the fact that
10 your work history has been predominantly for
11 your entire career with Pratt & Whitney Canada?
12 A. That is correct.

13 Q. Allright. Have you, other than these
14 reports, these inspection reports, have you

15 published any other type of articles in trade

16 publications?

17 A. No, | have not.

18 Q. Perfect, thank you.

19 As we discussed, we're here today on
20 an engine/component investigation report that
211 believe you prepared back in May, possibly
'22 June, of 2016. And I'm going to hand you what
23 we've marked as Exhibit 1, and ask if you can
24 identify that?

 

25 MR. JAMES C. STROUD:

‘So
Case 1:18-cv-00062-C Document 32 Filed 06/12/19 Page 610f131 PagelD 545

 

18
1 Go through it and see.
2 THE WITNESS:
3 That is the report | wrote, yes.
4 MR. CHARLES C. SELF, Ill:
5 Q. This is the report that we're here on
6 the deposition today that concerns an engine,
7 aPratt & Whitney engine that experienced
8 distress, as you called it, back in April of
9 2016, is that correct?
10 A. That's correct.
11 Q. And as you just said, this is a report

12 prepared by you?

13 A. That is correct.

14 Q. Now, I note on page 28, the very last
15 page of the report, it has two signatures, your
16 signature plus R. Benoit.
17 A. Gonect:

18 Q. Did Mr. Benoit prepare this report?

19 A. He overviewed it.

20 Q. Would it be safe for me to assume that
21 “overview this," did he supervise this report?

22 A. He corrects By report for grammar and
23 just the overall technical content is sound.

24 Q. As to the actual investigation of the

25 engine in question, he didn't investigate?

 
 

Case 1:18-cv-00062-C Document 32 Filed 06/12/19 Page 62 0f131 PagelD 546

23

and I'll apologize for that. Understand that
members of this jury are going to know even
less than! know. So if | ask a question that
seems basic or elementary, please forgive me.
| just need to get an understanding of what all
that's contained in here, okay.
| note date investigated is May 2016?

A. Correct.

Q. It's not a single day, is it?

A. No. ;

Q. This is like, in fact, was a multiple-
12 day. investigation?
13 A. That is correct. .
14 Q. Typically this is not something you're
15 going to do in one day?
16 A. No, it is not.
af Q. Do you happen to know how long it took
18 you to conduct this investigation?
19 A. \believe this was about a week.
20 Q. Is that, when you say you believe it's
21 about a week, is that what you worked on an
22 entire week?
23 A. That would be correct.
24 Q. Are you required to keep any kind of
25 timesheets as to what you're doing during the

~<a Aaa eon

—_

 

 

(ba
 

Case 1:18-cv-00062-C Document 32 Filed 06/12/19 Page 63 0f131 PagelD 547

 

25

A. Correct.
Q. When it was removed. And | note above

that, this gives us a model, PT6A-42A.

A. Correct.

Q. That is the model of this engine?

A. That is correct.

Q. And it gives us a serial number,
RM0175? ~

A. Correct.
10 Q. And that is, I'm assuming, visibly
41 shown on that engine that you're investigating?
12 A. That is correct.
13 Q. So this tells you exactly what that
14engine is? Well, | don't want to assume; does
15 this tell us when that engine was manufactured?
16 A. No, it does not say when it's
17 manufactured.
18 Q. Okay. Later on in the report, you do
19 you say that the engine was manufactured June
202013? I'm sorry, June 2003. How would you
21 have obtained that information?
22 A. From the manufacturer of records of
23 the engine.
24 Q. And Pratt & Whitney is the
25 manufacturer?

oon~ mon Gh —

63
Case 1:18-cv-00062-C Document 32 Filed 06/12/19 Page 64o0f131 PagelD 548

 

 

26
1 A. That is correct.
2 Q. Those are records that are available
3 to you?
4 A. Correct.
5 Q. There is a notation or a reference,
6 “Time Since Last Repair: 750.9"?
7 A. Correct?
8 Q. What is that - well, is that oa
9 us the number of hours accumulated on the

10 engine since the last repair of the engine?
11 A. That is correct.

12 Q. And where would you have obtained that
13 information?

14 A. From the log books.

15 Q. So were you provided with the log

16 books?

17 A. Iwas.

18 Q. How were you provided with the log

19 books?

20 A. Itwould have arrived with the engine.
21 Q. And are these the log books as kept by
22 the owner of the aircraft?

23 A. lassumeso. Generally, we receive

24 only one logbook; there isn't multiple ones.

25 Q. Okay. Going back to page 1, the 10

 

64
 

Case 1:18-cv-00062-C Document 32 Filed 06/12/19 Page 65o0f131 PagelD 549

 

1 parts that are identified. You have identified
2 ashaft coupling, correct?

3 A. Correct.

S Q. A pinball lock - well, let me back up.
5 You identified a shaft coupling and gave it a

6 serial number?

7 A. | did not.

8 Q. I'msorry, you didn't give it a serial

9 number, it had a serial number?

10 A. No, it did not.

11 Q. Oh, it did not?

12 A. Not all components are serialized.

is Q. Okay. I'm saying part number/serial
14 number, would it have had a part number?

15 A. Yes, indeed.

16 Q. Okay, thank you very much. You
17 identified a part number for the shaft

18 coupling?

19 A. Correct.

20 Q. And you noted a condition that it was
21 battered?
22 A. Correct.

‘123 Q. The next part was the pinball lock;
24 you identified a part number for it, and you

27

 

 

25 stated the condition is worn?

65
Case 1:18-cv-00062-C Document 32 Filed 06/12/19 Page 66 o0f131 PagelD 550

 

28

A. Correct.
Q. The next part would have been a spring

expander with a part number, <and you identified
it as fractured?

A. Correct.

Q. The next part would Inave been a
sleeve-coupling, rear hub; you identified it as
battered?

A. Correct.

0 Q. The next part was a spring lock

1 insert; you identified it as fractured

2 ~~ A. Correct.

3 Q. The next is a compre ssor-coupling,
44rear hub; you identified the comdition as
1Sdamaged splines?

16 . Correct.

17 Q. The next is an AGB gear shaft drive
18you identified as fractured?

19 A. Correct.

20 Q. Am| correct that, wh en you use the

21 term AGB, that is referring to accessory gear

22 box?

23 A. You are indeed correct.

24 Q. The next part identified as an

25 accessory rolter bearing; you iclentified it as

Ao R= BOO WOO WN

66
Case 1:18-cv-00062-C Document 32 Filed 06/12/19 Page 67o0f131 PagelD 551

 

29

1
2 A. Correct.

3 Q. The next part is an accessory roller

4 bearing you identified as distorted?

5 A. Correct. 7

6 Q. Finally, an oil jet nozzle assembly

7 you identified as fractured?

8 A. Correct.

9 Q. You testified earlier tinat you

10 reviewed multiple parts and co mponents of this
11 engine, but these are the onl 10 listed. Why
42would only these 10 be listed ism your report?

13 A. [would typically list ony the ones

14 that are felt to be indicative of the

15 investigation that | was looking at that would

16 be playing a role, whether secondary or

17 primary, it would be what | woutldlist.

18 Q. And that brings up ar interesting

19 point: what type of parameters are you given,
20 if any) when you begin an inve stigation like

21 this

22 A. There are no initial pearameters, other
23 than the report you get of what happened to the
24 engine in the field. ;

25 Q. You're not told, "Look for this

6/
Case 1:18-cv-00062-C Document 32 Filed 06/12/19 Page 680f131 PagelD 552

 

—-=—-OO~4Oinh who

 

Objection, form.

MR. JAMES C. STROUD:
Go slowly so she can get it.
THE WITNESS:

"The damages observed on
the distressed AGB
components are consistent
with the AGB gearshaft
drive and coupling shaft
having run towards the AGB
poueg and in a position
offset. This is believed to
have been caused by the AGB
coupling shaft and the rear
hub compressor coupling not
being properly locked
together at the proper

axial position, pushing the
coupling shaft assembly
towards the AGB housing.
The subsequent fracture of
the AGB coupling drive
caused the loss of ©
mechanical continuity
between the AGB and the

31

68
 

Case 1:18-cv-00062-C Document 32 Filed 06/12/19 Page 69 of 131

32

compressor which then
resulted in a loss of drive °
to the fuel control unit,
main oil pump and RGB
scavenge pump. This would
be consistent with reported
loss of NG and ITT as the
engine shutdown due to a
lack of fuel.”
0 MR, CHARLES C. SELF, III:
1 Q. Paragraph 4.1 that you just read, this
2is the culmination of your investigation?
3 A. That is correct.
4 MR. DON SWAIM:
15 Objection to form.
16 MR. CHARLES C. SELF, Ill:
17 Q. Along with paragraph 4.2 and 4.3, is
18 that correct?
19 A. That is correct.

233 BO WDYNOOAWNH=

20 MR. DON SWAIM:
21 Objection to form.
22 MR. CHARLES C. SELF, Ill:

23 Q. Let me re-ask the question. After
24 conducting your week-long investigation, and in
25 fact detailing your week-long investigation in

PagelD 553

69
Case 1:18-cv-00062-C Document 32 Filed 06/12/19 Page 70o0f131 PagelD 554

 

33|
1 pages 2 through 26, you come to certain
2 conclusions, do you not?

3 A. Ido.

6 Q. And those conclusions are contained in

5 paragraphs 4.1, 4.2, and 4.3 on page 28 of this
6

7

8

9

report?
A. They are.
MR. DON SWAIM:
Objection to form.
10 MR. CHARLES C. SELF, III:
11 Q. And these are the conclusions that you

12came to, correct?

13 A. That is correct.

14 Q. Allright. Let's kind of stay on

15 pargrepD 4.1 if we can, and let's look at this
16 first sentence, okay. That first sentence is:

17 "The damages observed on
18 the distressed AGB

19 components are consistent
20 with the AGB gearshaft

21 drive and coupling shaft

22 having run towards the AGB
23 housing and in a position

24 offset."

25 _— Did | read that correctly?

70
Case 1:18-cv-00062-C Document 32 Filed 06/12/19 Page 710f131 PagelD 555

34
A. You did.
Q. And that is a conclusion that you
drew?
A. It's part of it, yes.

Q. That you came to?

A. Yes.
MR. DON SWAIM:
eat to form.
MR. CHARLES C. SELF, Ill:
10 Q. Explain what you meant by using the
11 term "run towards."
12 A. "Run towards meaning that it was
13 operating in not its intended position.
14 Q. So when you use the term "run
15 towards," is that pointing out that this is
16 operating improperly?
17 A. That is correct.
18 Q. And that's a conclusion that you drew
19 or you came to?
20 A. Correct.
21 Q. You used the term "position offset,”
22 what did you mean by that?
23 A. By what] just said earlier, an
24 incorrect position, it was offset from where
25 the expected contact should have been.

woo c& Wh —

 

7
 

Case 1:18-cv-00062-C Document 32 Filed 06/12/19 Page 72 0f131 PagelD 556

 

Q. Once again'l'm going to apologize
because this may be one of those elementary
questions, but can you point out to me in
section 2, pages 2 through 26, what suppor
you conclusion that we just went over, the
irst sentence of paragraph 4.1?

A. {would go in the latter, the last two
sentences of section 2.11 on page 11.

Q. Okay, hang on, let me get there.

1.
11 MR. JAMES C. STROUD:
12 Hold that up so that he can see it,
13make sure he's matched.
14 MR. CHARLES C. SELF, Ill:

oon7Toanf Wwh—

—
oOo
nm
a

35

15 Q. The pictures would have confused me so

161'll, in my little notebook, | didn't keep

17 those, but | do have 2.11. oy. You've just
18identified paragraph 2.11 in the Investigation
49 section to support your conclusion in the first
20 sentence of paragraph 4.1?

21 A. That is correct.

22 Q. How so?

23 A. As it says in here:

24 "Both bearing journals of

25 the AGB drive gearshaft

 

72
Case 1:18-cv-00062-C Document 32 Filed 06/12/19

22 ABR OONOORWNM=

i

|

 

36

also showed orbiting and

offset wear resulting in

material loss of the

journals, photos number 19.

he journals based on the

wear appear to have moved

towards the housing side

relative the rollers fixed

location (dashed arrows,
0 Photo No. 20)."
1 Going to 19 and 20, it points out
2where the wear was observed.
3 Q. And that was paragraph 2.11?
4 A. Correct.
15 Q. Allright. Is there any other portion
46 of the Investigation section which supports
17 that conclusion?
18 A. There is, in 2.11 —
19 Q. So is that the same paragraph we were
20 just discussing?
21 A. Yes, 2.11.
22 Q. Okay. Go ahead, | didn't mean to stop
23 you.
24 A. The second sentence:
25 "The fractured AGB drive

 

Page 73 0f 131 PagelD 557

 

23
Case 1:18-cv-00062-C Document 32 Filed 06/12/19

Page 740f131 PagelD 558

 

37

gearshaft remnants (Photo
No. 18 and 19) showed
offset gear teeth wear
shaft moved towards the
GB housing side) and
orbiting resulting in
significant material loss
(red arrow Photo No. 20)."
Back again to photo 20.

Q. I'm not an engineer, | wasn't even any
11 good at math, couldn't have ever been one. In
12 layman's terms, what are you telling us by that
13 sentence?

14 A. In layman's terms, the gear was not

‘1S running in its proper location. Or not
16 operating, if the word "running" is confusing.

17 Q. Ithink | understand it. Is there
18 anything else in the investigation section
19 supporting your conclusion that you just read,
20 the first sentence of paragraph 4.1?
A. There is, if you give me a few moments
22 to look for it.
23 Q. Yes, sure. And I'm not trying to
24 limit you.
25 MR. JAMES C. STROUD:

BOONOORwWr=

 

74
 

Case 1:18-cv-00062-C Document 32 Filed 06/12/19 Page 750f131 PagelD 559

38

Oo~ Dn who—

And if | can interrupt for one second,
he's been referring to text that's
distinguished from photographic evidence. If
you want to point to a photograph, and | think
that's what he's asking as well.

THE WITNESS:

Okay.

MR. CHARLES C. SELF, Ill:

Q. And you seem to have referred to
10 protnarany> in this text, correct?
11 . Correct.
12 All right, in section 2.14, on page
13 14, the last sentence:
14 “Examination of the
15 coupling shaft splines
16 showed wear only on one
17 side of the splines (red
18 arrows) except for one
19 spline which showed a
20 localized worn region near
21 the front end of the spline
22 that extended to both its
23 sides (circled, Photo No.
24 eh The wear was similar
25 to the wear observed on the

 

75
Case 1:18-cv-00062-C Document 32 Filed 06/12/19 Page 76o0f131 PagelD 560

 

39

pin ball lock."

Q. What is that telling us?

A. In layman's terms, | had wear where
there should not been because the component was
not sitting in its right location.

Q. I'm assuming this is metallic?

MR. DON SWAIM:

I'm sorry, could you say that last
word again?

MR. CHARLES C. SELF, Ill:
11 Metallic?
12 MR. DON SWAIM:
13 Yes, | didn't understand that's what
14you said. Thank you.
15 MR. CHARLES C. SELF, Ill:
16 Q. These are metal parts, correct?
17 A. That is correct.
18 Q. And metal parts are going to
19 occasionally show wear?
20 A. That is correct.
21 Q. That's going to be typical of any
22 metal part?
23 A. That is correct.
24  Q. And I'll apologize, | kind of equate
25this to an automobile engine, that's the

Se Da a eT ee

76
Case 1:18-cv-00062-C. Document 32 Filed 06/12/19 Page

77of131 PagelD 561°

 

1 closest I'm ever going to get on something like

2 this. Is the wear youre referring to here

3 what! would call normal wear and tear, or is

4 this something else?

MR. DON SWAIM:

Objection to form.

THE WITNESS:

This is not typical wear, and if | may

9 add, because this being not typical wear, there

10is a picture in this report showing, for this

i part, a typical wear on the part versus our
part.

13 MR. CHARLES C. SELF, Ill:

14 Q. Okay. Any other portions of the

15 Investigation section which supports the

16 conclusion contained in the first sentence of

17 paragraph 4.1?

18 A. There is other wear pareme observed

190n some of the broken parts that suggest they

20 wore in a location that is not typical.

21 Q. Itwas not the normal wear you would

22 have expected to find?

23 ~~ A. That is correct.

24 Q. The fact that you found this wear

25 indicated to you what?

co~oon

 

40

77
Case 1:18-cv-00062-C. Document 32 Filed 06/12/19 Page 78o0f131 PagelD 562

 

A. That the train of components were not
sitting in their correct expected position.

Q. Okay. Other than those that you've
just identified to support your conclusion in
4.1, are there any other sections of the
Investigation portion of the report which
support your conclusion of the first sentence
of paragraph 4.1?

A. | have to be honest that I cannot
10 recollect if there's anything else but these
11 were the major points that I could recollect.
12 Q. Fairenough. Now, based upon your
13 conclusions, it appears that the problem
14 occurred, based on your conclusions, with the
15 accessory gear box, am | correct in that?

Oo~Mcn bop

16 MR. DON SWAIM:

17 Objection to form.

18 THE WITNESS:

19 It appears to be related to the
20 accessory gear box, correct.

21 MR. CHARLES C. SELF, Ill:

22 Q. When you began this investigation,
23 were you tasked with solely examining the

24 accessory gearbox, or the entire engine?

25 A. I'm tasked to decide what I'm going to

 

41

78
Case 1:18-cv-00062-C Document 32 Filed 06/12/19 Page 79 of 131

 

1
2
3
4
5
6
ar
8
9

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
|25

45

points that go into your conclusion in the
first sentence?

A. | believe the major points have been
covered.

Q. And that would be the first sentence
of paler 4.1?

A. Well, | believe all the conclusions
are pertinent for this.

Q. Allright. Let's look at the second
sentence of 4.1, if we could. I'm going to read
that to you, if you could follow along.

The second sentence is:
"This is believed to have
been caused by the AGB
coupling shaft and the rear
hub compressor coupling not
being properly locked
together at the proper

axial position, pushing the
coupling shaft assembly
towards the AGB housing."

Did | read that correctly?

A. Yes, you did.

Q. You used the term "not being properly
locked together at the proper axial position’;

 

PagelD 563

74
Case 1:18-cv-00062-C Document 32 Filed 06/12/19 Page 800f 131 PagelD 564

 

49

1 of the accessory gearbox coupling shaft was
2 installed incorrectly on the engine in

3 question?

4 MR. DON SWAIM:

5 Objection to form.

6 THE WITNESS:

7 My conclusion was that it was not in
‘8 its correct place.

9 MR. CHARLES C. SELF, Ill:

10 Q. And is that different from being

11 installed incorrectly?

12 . | did not do the investigation of the
13 installation so | cannot conclude that.

14 Q. Okay. I'm going to hand you what
15 we'll mark as Exhibit 3.

16 OFF-THE-RECORD DISCUSSION

17 MR. CHARLES C. SELF, Ill:

18 Q. | will hand you what we'll mark as

19 Exhibit 3, let me hand you that. | know you're
20 looking at your attorney's.

21 Just for the sake of the record, let

22 me trade those uP. You take the one with the
23 sticker and give that one to your lawyer.

24 A. Okay.

25 Q. This appears to be a Pratt & Whitney

80
Case 1:18-cv-00062-C Document 32 Filed 06/12/19 Page 810f131 PagelD 565

 

: 51

installed?

A. | found it was not in the correct
position, but | cannot comment if it was
incorreetly installed. :
-  Q. Would the fact that it could have been
-sorry,letme rephrase. .

Would incorrectly installing the lock
ball of the accessory gearbox coupling shaft,
could it have led to the problem that yo

0 observed? ;

MR. DON SWAIM:

Objection to form.

13 THE WITNESS:

14 It could have led to the problem.

15 MR. CHARLES C. SELF, Ill:

16 Q. But you're not here to say that it did
17 or did not?

18 A. That is correct.

19 Q. Your conclusion is that - I'm sorry,
201 don't want to state it, your conclusion as to
21 that, the accessory gearbox coupling shaft is
22 what?

23 A. That it was in the incorrect expected
24 position.

25 Q. And one of factors, or one of the

—=]O00OORhWMH—

=k
nN—

 

8]
Case 1:18-cv-00062-C Document 32 Filed 06/12/19 Page 82 of 131

53

1 investigation section that supports your
2 conclusions? | believe you referenced
3 paragraph 2.14?
4 A. And 2.11, | believe is the major crux
5 of the investigation.
6 Q. Allright. Let's look at the third
7 sentence of paragraph 4.1. And I'll read that
8 to you:
9 "The subsequent fracture of
10 the AGB coupling drive
11 caused the loss of
12 mechanical continuity
13 between the AGB and the
14 compressor which then
15 resulted in a loss of drive
16 to the fuel control unit,
17 main oil pump and RGB
18 scavenge pump."
19 Did | read that sentence correctly?
20 A. That is correct.
21 Q. Andis that a conclusion you came to
22 after your investigation of this incident?
23 A. \did.
24 Q. | believe we just talked about - |
| 25 wrote it down, now I've lost it - RGB is what

 

PagelD 566

5X
Case 1:18-cv-00062-C Document 32 Filed 06/12/19 Page 83 0f131 PagelD 567

 

54
again?
A. Reduction gearbox.

Q. What is that conclusion in layman's,
if possible, tell us?

A. Once you are not driving the
compressor - | should say it the other way
around. Once the compressor is not driving the
AGB, your accessories gearbox has your fuel
contro! unit, which is your fuel to your
40 engine, but it's driven as the engine's
41 running, it drives the fuel pump. If you lose
42 continuity between there, there's nothing to
43 drive the fuel pump, there's no more fue
14coming to your ene, your engine has no fuel
45and it just shuts off, just like your car, if
46 you run out of fuel, you sputter and stop.

17 Q. There's nothing feeding the engine any
18 fuel?

19 A. That's correct.

20 Q. So the accessory gearbox is a prey
21 important component of this engine, would you
22agree?

23 A. All of the components work together,
24 but yes, it is important.

25 Q. Well, the engine is not going to run

oOon~nonh wr

 

 

33
Case 1:18-cv-00062-C Document 32 Filed 06/12/19 .Page 84 of 131 PagelD 568

58

1 they immediately remove them and put them in a
2 safe locker.

3 Q. But you had access to the log books?
4 A. \did.

5 Q. And you reviewed the log books on this :
6 engine?

7 A. |did.

8 Q. My understanding is there is kind of

9 two log books for an aircratt?

10 A. There's a gas generator log book and
11a power section log book for this type of

12 engine

13 Q. And were both of those present?

14. A. | don't remember, to be quite honest.
15 Q. If they were, would you have reviewed
16them?

17 A. |would have.

18 Q. You don't make a notation in your

19 report that they were missing, do you?

20 A. |do if they were not available, |

21 would generally put "the log books were not

22 received with the engine," and | did not put

23 that in this case.

24 Q. But that leads you to the conclusion

25 that the log books were present?

 

 

3
Case 1:18-cv-00062-C Document 32 Filed 06/12/19 Page 85 of 131 PagelD 569

 

63

1 talked about?

2 A. I'd have to look at - | don't remember
3 offhand what it was, but | would assume that's
4 what | have, unless we go and look at it and

5 see wnt aS

6 Q. Is there any portion of your

7 investigation section that you can look at that

8 confirms that?

9 A. Yes.

10 Q. Could you take a minute to look at
11 that, please?

ae A. Yes. In section 2.18, on page 24 of
14 Q. oy And in that section, you state:
15 "The fracture surfaces of

16 the AGB gearshaft drive

17 were significantly

18 battered."

19 And you refer to photograph narber 44,
20 A. That is correct.

21 Q. "Resulting in only a small

22 fracture region on the

23 splined end."

24 And you refer to a circle on photo number 44?
25 A. Correct.

 

 

 

85
 

Case 1:18-cv-00062-C Document 32 Filed 06/12/19 Page 86 of 131

Q. "That could be examined-"
Once again referring to the circled portion of
the photograph 44.
"The fractured surface,
which slanted towards 45
degrees, was indicative of
sheer overload.”
A. That is correct.
Q. In layman's terms, is that the sudden
10 break?
11 A. Yes. Butin this case, when it's
42 sheer overload, as in this case, it just
! genappee like this, but it was sudden.

oon ounih why

MR. DON SWAIM:
15 Senet form, non-responsive.
16 MR. CHARLES C. SELF, Ill:

17 Q. The gesture you just made was almost
18a twisting type motion.

19 A. Correct.

20 Q. As opposed to the gesture earlier of
21a snap motion?

22 MR. DON SWAIM:
23 cen to form.
24 MR. CHARLES C. SELF, Ill:

25 Q. Is paragraph 2.18 showing you a

PagelD 570

86
Case 1:18-cv-00062-C Document 32 Filed 06/12/19 Page 87 of 131

65

twisting type break?

A._ It may be, I don't have enough, but in
my mind, it was a sheer overload; both of those
motions can create a sheer overload.

Q. Are you saying that this was a quick
Sudden break as opposed to a worn out over
time?

st A. That is correct, the overall point is
that.

Q. Okay. Now, you also state, let me get

11 back to it; let me back up a minute. The

12 twisting, is that a torque?

13 A. Yes, but that was my mistake in that,
14 when | showed that, I'm so used to doing

15 fractures, to me, when there is a shaft, |

16 immediately think of torsional shear.

17 Q. Is that --

18 A. That's a twisting, but as | said, in

19 here, | didn't have enough that clearly showed
20 me a torsional shear. | did have enough that
21! had a sheer overload. It was just by abit
22 that | showed you, but it could easily have
23 been it got pushed and broken. But! can't
, 24 differentiate at this point which one, but both

| 25 are sudden and both are in overload.

BeeONoaaonwa

 

PagelD 571

87
Case 1:18-cv-00062-C Document 32 Filed 06/12/19 Page 880f131 PagelD 572

66

Q. And both are not worn out over time?
A. Correct.
Q. But sudden?
A. Correct.
MR. DON SWAIM:
Objection to form.
MR. CHARLES C. SELF, Ill:
Q. You also state in paragraph 4.2:
"The fracture of the oil
jet nozzle was secondary."
I'm kind of parsing 4.2.
. Yes.
Q. If! parse that:
"The fracture of the oil
jet nozzle was secondary."
A. Correct.
Q. Is aconclusion you reached?
18 A. Correct.
19 . What do you mean by that?
Q

oer nrnruiMmo-~OmRWhHo

SOO hbwh-o©o

If we go to section 2.17 on page 23 --
. And you state in section 2.17:
22 "The fracture surfaces of
23 the oil jet nozzle assembly
24 were examined and were
25 found to be indicative of

 

 

 
 

overload fractures."

Referring to photographs 42 and 43.

R. DON SWAIM
Objection to form.
MR. CHARLES C. SELF, III:

Is that correct?

That's correct.

Did | read your report correctly?
You did.

What do you mean by that?
11 It shows an overload fracture which
12 again i is, in this case, typical of a sudden
13 fracture.

OO YTMOmAAP wh

o
wPOPOPO

14 Q. Itwas a sudden fracture, not worn out.

15 over time?

16 A. Correct.

17 Q. And once again in paragraph 4.2, you
18 state:

19 "The fracture of the spring

20 lock insert was secondary."

21s that correct? Is that a conclusion you

22 reached?

23 A. Yes.

24 Q. And what in your investigation section
25 supports that?

Case 1:18-cv-00062-C Document 32 Filed 06/12/19 Page 890f131 PagelD 573

 

 

37
_ Case 1:18-cv-00062-C Document 32 Filed 06/12/19 Page 90 0f131 PagelD 574

 

68

1 A. Look at 25 and see, it shows it.

2 Q. You're referring to page 25?

3 MR. JAMES C. STROUD:

4 2.15, | think is the paragraph

5 perhaps.
16 MR. CHARLES C. SELF, Ill:

: 4 | think that's going to be related to

4.3.
9 A. There's just a lot of components with

10 spring in the name, so | just need a moment to

12 Q. No problem.
13 A. Ah, thank you, 2.19. That is correct.

14 MR. JAMES C. STROUD:

15 2.19, | think that's on page 25.
16 THE WITNESS:

17 Correct.

18 MR. CHARLES C. SELF, Ill:

19 Q. So, section 2.19 of the investigation
20 section of this report references the fracture
21 of the spring lock insert being secondary?

22 A. Correct.

23 Q. And, in fact, that section reads, or
24 does it:
25 "The spring lock insert

490
Case 1:18-cv-00062-C Document 32 Filed 06/12/19 Page 91o0f131 PagelD 575

 

69
1 fracture surfaces showed
2 significant rubbing
3 damages, however in small
4 undamaged regions the
5 original fracture surface
6 could still be observed."
7 Referring to photograph number 46.
8 A. Correct.
9 Q. Did | read that correctly?
10 A. That's correct.
11 Q. "The fracture surface
12 morphology of these regions
13 showed flat surfaces with,
14 river lines and beach marks
15 indicative of fatigue crack
16 __ propagation."
17 Referring to photograph number 47. Did | read
18 that correctly?
19 A. You did.
20 Q. "The fracture surfaces on
21 the spring lock legs showed
22 similar features."
23 What does that tell us?
24 __— A. ‘This was a time - it took time for the
25 spring lock fracture to form.

 

 

q]
Case 1:18-cv-00062-C Document 32 Filed 06/12/19 Page 92o0f131 PagelD 576

 

70

i o Okay. Was it not a secondary fracture
en?
_ A. It's still secondary, but for a

different reason.

Q. And aty is it a different reason?

A. For the fatigue to form on this, it
means it had to have unusual vibrations.
Generally vibrations are a big cause of
fatigue, and in the case of the legs on this,
10 what | observed is that, on the inside of the
11 spring expander, the ends of the legs of the
12 spring lock insert were rubbing where they
13 snould not have been, and it indicates that the
14 legs were not in position, and so they were
15 contacting and creating a vibration that was
16 going into this component.
17 Q. So your conclusion was these legs were
18in an incorrect position?
19 A. Correct.
20 Q. Okay. Does that indicate to you they
21 were incorrectly installed?
22 A. It indicates it was in the incorrect
23 position.
24 Q. Are you able fo tell whether or not
25 they were installed correctly or not?

OOM on who —

 

 

FX
tb Case 1:18-cv-00062-C Document 32 Filed 06/12/19 Page 930f131 PagelD 577

0} BuloB 91,Aauj ‘sBui uoysid JNOA ‘awil} J8A0 GZ
‘auiBua JNOA ‘sed JNOA ul ‘aney NOA usyM jnoge pz
yuu) Nod} “seam Burjyeuy 396 nod ‘uolesqia ¢z

Y}IM Sul} JOAO pue ‘WaUjO yoee pues passaid Zz
Je JEU} S}UBUOGLUOD OM} BABY NOA Udy ‘YY Lz
‘IS ‘S82 "D 02

guieBe sua} suewAe juemnokog ‘y 6L
CUBS JEU} SBOP JEU “OH 8L

éP210D ‘VY Lh

é}eu} |}2901 NOA op ‘sauyjds 91

pie 490} {/2q 94} UO JEAM Jeu} pajou NOAS]

‘yodel INOA ul julod suo yy “AeyYO ‘DH rl

‘Arepuooas ¢ 1

‘uleBe ‘ainjoey peojeAo sem yeyL “VW ZL
EAjquiesse 9/ZZOU jal [0 ay} Puy “O LL
. (S8A VW OL

US ‘SOA OD 6

‘Joes Q

PaSSNdsip 9M BU By} SEM SIU} ‘Se, “yy l
Zeinjoes Arepuodeas e yeu} s} “OH 9
‘OIN}OBY Jeoys eSeEMJeUL “VY S

| é}eU} SEM ONjOey JO adA} yeyM ‘auNnjOeYy yp
- SAUp yeys seab goy eyL yb IY ‘OD €
ae "UO J9}2| }! Z
UO!}USW JOU PIP | sAaljaq | AYM Ss! siyj os pue 1

vl

 

 

 
Case 1:18-cv-00062-C Document 32 Filed 06/12/19 Page 94o0f131 PagelD 578

 

75

wear. If they're in the proper location,
they're going to wear normally and you'll have

a long life with your engine. If they're not

pal in properly, they're going to wear, but

hey're going to be a rapid wear, an abnormal
wear, and you'll very quickly find out down the
road, but you may go a couple of years, but you
may find out that your ae doesn't get to

the life that is expected of it. The wear

10 between this pin ball and the spline is that

11 kind of wear. Being in an incorrect position,

12 the two have been forced together, that is what
13 you can see from the location of the wear we
14 discussed earlier of the pin, the unusual wear
15 which | mentioned as well.

16 And the spline wear, this indicates

17 that they had been forced together and had, for
18some period of time, been wearing to allow it
19 to get - because when you have hardened

20 surfaces like that, just like your piston ring

21 in your cylinder sleeve, you will wear normally
22 over time, but if you have them Roe:

23 you will accelerate the wear, but it will still
24 take time.

25 And that's what you're seeing over

Oo~7Oaohwpr—

 

 

 
Case 1:18-cv-00062-C Document 32 Filed 06/12/19 Page 95o0f131 PagelD 579

 

76

1 here is something that took time to wear in an
2 incorrect position because of the incorrect

3 position.

4 Q. So the incorrect position is causing
5 the wear?
6
7
8
9

A. Correct.
Q. That's your conclusion?
A. Correct.
Q. And is it the splines that tell you
10 this?
11 A. Both the splines and the balls.
12 Q. All right.
13 A. Not the balls; singular, ball.
14 Q. You also note in your report wear on

15the drive gear teeth. Is this evidence of an

16 improper position?

17 . Wear on the drive teeth on its own is
18 not, it's the location of where the wear was on
19 this one that is an indication.

20 Q. And do you recall where the location
21 of the wear was?

22 A. As we've said in 2.11, it was offset.
23 Q. Meaning in an incorrect position?
24 A. Correct.

25 Q. I know you may have covered this

 

95
Case 1:18-cv-00062-C Document 32 Filed 06/12/19 Page 96 o0f131 PagelD 580

 

 

78

1 A. That is correct.

2 MR. DON SWAIM:

3 Objection to form.

4 MR. CHARLES C. SELF, Ill:

5 Q. Am | properly characterizing your

6 testimony?

7 A. Yes, you are.

8 Q. The fact that you found and/or

9 observed parts being in an incorrect position,
40 or came to the conclusion that they were in an
11 incorrect position, would you have been able to
42 discover this without breaking down or tearing
13 down this engine?

14 A. Notat all.

15 Q. Would the owner of this aircraft be

16 able to, if you know, open up the housing of

17 this engine and observe this problem?

18 A. | can't answer because the owner would
19 not himself be allowed to open that housing, so
20 he would never have that opportunity.

21 Q. And my understanding is aircraft go
22 through what we'll call an annual inspection?
23 . Correct.

24 Q. Are you familiar with that term?

25 A. I|'ve heard that term before.

 

46
 

Case 1:18-cv-00062-C Document 32 Filed 06/12/19 Page 97 of 131 PagelD 581

 

deeper than what | believe would have been

done.
MR. CHARLES C. SELF, III:

Q. I realize I've asked this, kind of all
we've talked about this morning, but in
layman's terms, what caused this aircraft
engine to stop operating?

MR. DON SWAIM:
Objection to form.
THE WITNESS:
11 | can only answer you factually, based

BoP eCNOA wos

80

12 on what | saw was that some components were in

13 an incorrect position that resulted in the

14 eventual decouple of the compressor from the
15AGB, which resulted in the ae t shutdown.
16 MR. CHARLES C. SELF, Ill:

17 Q._ And when you say “resulted in the in-
18 flight shutdown," is that the same as caused
19 this engine to stop running?

20 A. That is correct.

21 MR. DON SWAIM:
22 Objection to form.
23 MR. CHARLES C. SELF, Ill:

24 Q. And, in fact, this engine stopped
25 operating --

47
Case 1:18-cv-00062-C Document 32 Filed 06/12/19 Page 98o0f131 PagelD 582

 

 

83

4 which suggests some time did take place. And
2 when | say some time, it's more than a couple

3 of minutes. But when you asked me what period
4 of time, | don't believe ee can qualify an

5 exact amount of time. This is a science where,
6 just an example, spalling on a bearing, we know
7 that bearings can spall for a while; given the

8 same load condition, a bearing can make its

9 intended service life and be fine. Given the

10 change in condition, a bearing can fail within

11 an hour of its spall.

12 So, again, when we look at everything,
13we have to look at the whole of it, of all the

14 components, what were the damages, determine
45 what would have been a sudden event versus what
16 took time.

17 Now, in my opinion, the wear that |

18 observed on the ball lock, the fatigue on the

19 legs, these are suggestive of a longer time

20 period. If you asked me did it take 750 hours?
211 could never say yes it took 750, but | can

22 certainly say it did take - and it may not be

23 impossible that it took 750. But if you asked

24 me did this happen suddenly in a few hours, I'd
25say no. Some components, yes, but some of

 

 

48
Case 1:18-cv-00062-C Document 32 Filed 06/12/19 Page 99o0f131 PagelD 583

 

84
these components, hardened material like that,
to wear in a few hours would be - I've never
seen that in my experience.

And in wear tribology, that would be
very hard to explain too.

So going backwards, to answer your
question, | believe this could have taken a
longer period, and 750 hours is a plausible in
this case.

MR. DON SWAIM:

ablection to the responsiveness.

MR. CHARLES C. SELF, lll:

13 Bear with me a minute, please, sir.
14 Q. Am | understanding your testimony
15 correctly then that the gradual wear patterns
16 0n the parts that we've discussed that you've
17 noted, that is indicative of an. improper

18 positioning of these parts?

19 A. That is correct.

20 Q. And would this improper positioning
21 been detected - or let me rephrase that. Is it
22 true that this improper positioning would not
23 have been detected or recognized until the
24 rapid deterioration had occurred?

25 MR. DON SWAIM:

“On & Go hoa

“1. =. (0 OO
No

 
Case 1:18-cv-00062-C Document 32 Filed 06/12/19 Page 100 o0f131 PagelD 584

 

101

1 Service installed the accessory gearbox, true?
2 A. Sorry, no, that's not speculation.

3 Q. Okay. What is not speculation?

4 A. That's factual.

5 Q. So, you are now saying that it was the
6 installation, 750 hours before, that there was

7 misalignment at that time?

8 . I'm not saying that.

9 Q. Because you don't know that?

10 A. | don't know what was done. | am

11 saying that the parts factually show only one

12 pattern from that point. Now, if there was any
13 other point in time, it's not showing me

14 anything else on the ene. There was only
15 one running pattern on these new components,
16 two running patterns on the older components.
17 Q. | understand that, and | appreciate
18that. As it relates to the two patterns, how

19 long did those two patterns exist?

20 A. That's an interesting question. If |

21 did not have the new patterns in there, | would
22 not have been able to answer factually as | did
23 because | would not be able to say when each
24 pater occurred. But the new components that
25 have no previous pattern indicate that, in

 

100
Case 1:18-cv-00062-C Document 32 Filed 06/12/19 Page 101 o0f131 PagelD 585

 

102

1 their running time, they had only one pattern.
So, based on the one pattern and 750 hours, it
had to occurinthattime.

Q. Asit relates to an operation of
engines, what we have are situations where wear
occurs, is that correct?

A. That is correct.

Q. When wear occurs, most frequently, _
there is some removal of material from the
10 component, is that correct?

11 A. That is correct.

12 Q. And that removal from the opponent
13 would be the removal of metal, is that true?

14 A. That is correct.

15 Q. So, there would be evidence of some
16 amount of metal in the oil, is that true?

17 A. It might be, but it might not be

18 viewable.

19 Q. |understand that.

20 A. Correct though, but you would have.
21 Q. And as it relates to the monitoring of
22 metal in oil, does Pratt & Whitney Canada

23 recommend the monitoring of oil?

24 A. We have a program we offer, but it's
| 25 not mandatory.

OO~NOMR wh

 

 

/O/
Case 1:18-cv-00062-C Document 32 Filed 06/12/19 Page 102 0f 131 PagelD 586

117,

an issue with an aircraft, could be - NTSB
might call to say they're not going to
investigate it, but Pratt & Whitney might be
aware if there was an in-flight shut down. And
then there's RCRM, where a field rep can put it
into the system, and then it will be brought in
that way.
Q. Okay. | want to make sure |

understood this testimony. You, | believe,

10 testified that your conclusion was the lockball
11 was not in the correct place?

12 A. Correct.

13 Q. But ultimately, you said that you

14 could not conclude it was improperly installed,
15 you didn't do that investigation?

16 A. | did not.

17 Q. If you were going to do that

18 investigation, what additionally would you have
19 done?

20 A. That's beyond my expertise, so | would
21 not have even - | can't tell you because |

22 don't go that far.

23 . That's something that you would have
24 gone to somebody else at Pratt & Whitney

25 Canada?

Oo~ TO on wp

/02
Case 1:18-cv-00062-C .Document 32 Filed 06/12/19 Page 103 of 131 PagelD 587

 

 

1 itis small pieces.

2 Q. And again, that's something that

3 ultimately ends up in the oil, is that correct?

4 A. That is correct.

5 Q. And that's one of the things that you
6 look for in wear as it relates to components in
7 the oil, is that correct?

8 A. Itis a difficult - yes, you do, but

9 there is a limit to what you can do.

10 Q. Sure. As it relates to the

123

11 recommended testing that Pratt & Whitney Canada

42 recommends, what Is the purpose of that

13 testing, that oil testing?

14 __ It's to improve your chances to be

.|45 able to find an early distress, but as | said

16 before, ureorinete no system is 100%

17 because these small particles you talk about
18can be made in such small quantities that they
19 may not be discovered.

20 Q. | just want to go back and sort of

21 take a big picture on this particular

22 investigative report, exhibit number 1.

23 As it relates to this particular

24 investigation, this accessory gearbox was put
|250n this engine about 10 years before it was

 

 
Service Investigation

Engine / Component Investigation Report

P&WC 1076 (03-04)

Customer: Scott Oils Inc.

Date Investigated: May 2016

Time Since Last O/H: N/A

Time Since Last Repair: 750.9

Cycles Since Last Repair: 904

_\ "Case. 1:18-cv-00062-C Document 32 Filed 06/12/19 +4

Previous Repair by: Des Moines Flying Services (DMFS) Inc.

Reason for Previous Shop Visit: Low Oil pressure

Date Engine Manufactured: June 2003

Reason for Engine Removal: In Flight Shutdown (IFSD)

Major Part(s) Affected
Part No./Serial No.
3119369-01
3113608-01
3113607-01
3113605-01
3113604-01
3114832-01 /47W260
3116496-01

3037278 / FA0533989

Description

Shaft Coupling

Pin Ball Lock

Spring Expander
Sleeve-Coupling, Rear
Hub

Spring Lock Insert
Compressor-Coupling,

Rear Hub
AGB Gearshaft Drive

Condition

Battered

Wom

Fractured

Battered

Fractured

Damaged Splines

Fractured

Accessory Roller Bearing Distorted

e icatt@ANhitneyclastada

 

société de Unded Technologies / A Unted Technologies Company

Report No.: 16SIE00152

S/O: 192478

Model: PT6A-42A
Serial No.: RM0O175
Total Time: 1296.1

Total Cycles: 1200

Time/Cycles
1296.1 / 1200
1296.1 / 1200
1296.1 / 1200
1296.1 / 1200
1296.1 / 1200
1296.1 / 1200
750.9 / 904

750.9 / 904

This document is the property of Pratt & Whitney Canada Corp. (P&WC) and is intended for the addressee only, You may not possess, use, copy, disclose or
distribute this document or any information in it, without the express permission of P&WC. Neither receipt nor possession of this report alone, from any
source, constitutes such permission. Possession, use. copying, disclosure or distribution by anyone without P&WC's express written permission is not
authorized and may result in criminal or civil liability. This investigation report is a summary only of our findings. Any enquiries regarding this document
should be directed to the P&WC Service Investigation group,

 

Classification:

 

No License Required

 

This document is subject to the [Canadian ECL # ——
- following Export Control -

IECCN or USML (ITAR) #- -

 

 

iP-ECCN or P-USML (Non US Origin)

 

9E991

 

 

Page | of 28

/04
". Case 1:18-cv-00062-C Document 32. Filed 06/12/19 Pee i @b& Whitney Canada

= tots do Unded Technologens A United Technologies Company

Service Investigation

Engine / Component Investigation Report Report No.: 16SIE00152
PAWC 1076 (03-04) S/O: 192478
3037278 / FA0307723 Accessory Roller Bearing Distorted 1296.1 / 1200
3116530-01 Oil Jet Nozzle Assembly _‘ Fractured 1296.1 / 1200
1.0 Synopsis

1.1

1.2

1.3

1.4

2.0

2.1

It was reported that on the 28 April 2016 that after about an hour of flight of a Piper Malibu
Meridian, Registration No. N54199, the pilot heard a loud noise and the engine stopped running. The
propeller was observed to still rotate but the gas generator speed (Ng) and the inter turbine
temperature showed the engine was not operating. Engine inspection after landing showed no oil in
the sight glass and no oil was observed on the exterior of the aircraft.

On site evaluation of the subject engine by the Pratt & Whitney Canada (P&WC) Field Service
Representative showed the propeller, power section and compressor rotated freely. The AGB
accessories rotated freely but the compressor did not rotate while rotating the AGB. Approximately
two tenths of oil was present on the dip stick. No evidence of any external oil leakage and oil trace
amounts observed in the gas path. The magnetic chip detector light was illuminated in the cockpit.
The engine was removed and sent for investigation to P& WC Service Centre St. Hubert.

In March 2006, due to low oil pressure, the AGB assembly TSN 545.2 was removed from the
subject engine and sent to Pratt & Whitney Engine Services, Orlando, Florida for repair. The main
oil pump assembly was reinstalled with new pump housing, cover, gears and seals. The original
AGB diaphragm due to wear at the main oil pump bushing was exchanged with an overhauled
diaphragm. Five accessory roller bearings (P/N 3037278) were replaced for fluting and scoring and 1
accessory roller bearing (P/N 3037278) at the gearbox No. 3 boss for distress. The AGB input drive
gear (P/N 3116496-01) and pressure pump drive gear P/N (3008127) were replaced for a scored
bearing journal. The accessory drive gear (P/N 3100450-01), starter generator drive gear (P/N
3116498-01) and fuel control drive gear (P/N 3104152-01) were replaced for a fluted bearing
journal. DMFS reinstalled the repaired AGB assembly and test flew the aircraft with no leaks noted
and the test flight was found satisfactory.

In July 2006 at engine TSN 580.2 MEAD Aircraft Services incorporated the Pratt & Whitney
Canada (P&WC) Service Bulletin (SB) 3426 which introduced a new configuration for the reduction
gearbox (RGB) scavenge hardware that does not require accessing the AGB internally.

Investigation

The power turbine (PT) and reduction gearbox (RGB) could be freely rotated via the propeller
shaft. The accessories gearbox (AGB) could not be freely rotated and no continuity was observed
between the AGB and the compressor. The compressor could be rotated freely via the 1* stage
integrally bladed rotor (IBR).

This document is subject to the restriction contained on Page |
Page 2 of 28

105
 

-” . Gase.1:18-cv-00062-C Document 32. Filed 06/12/19 see 1048 Whitney Gapeda

socutid cw Unded Technologies / A Uinded Technologies Company

Service Investigation
Engine / Component Investigation Report Report No.: 16SIE00152
S/O: 192478

P&WC 1076 (03-04)

2.2 The AGB magnetic chip detector (MCD) poles were bridged with metallic debris (Photo No. 1).

2.3

 

This document is subject to the restriction contained on Page |
Page 3 of 28

/06
 

* .Case-1:18-cv-00062-C Document 32. Filed 06/12/19 10xtd & IN hitney Canada

@ tocwté de United Technologies / A Unded Technologies Company
Service Investigation .

Engine / Component Investigation Report Report No.: 16SIE00152
P&WC 1076 (03-04) S/O: 192478

2.4 The main oil filter showed metal debris contamination (Photo No. 3).

 

2.5 The AGB was dirty but showed no major oil leakage (Photo No. 4). The threaded oil nozzle (P/N
3116530-01) was removed (arrow, Photo No. 4) and found fractured (Photo No. 5, shown with
the fractured pieces recovered later during disassembly). The AGB drive gearshaft (P/N 3116496-
01) bearing journal was observed out of position through the AGB housing (arrow, Photo No. 6).
The AGB assembly was removed without having to unlock the spring lock insert.

 

‘ es, |
“knoe ee

Photo No. 4

This document is subject to the restriction contained on Page |
Page 4 of 28

/O7-
Service Investigation

* .Case.1:18-cv-00062-C Document 32 Filed 06/12/19 e 10atér&iNhRneycCasrada

 

+ # seceté de United Technologies / A Untied Technelogins Company

Engine / Component Investigation Report Report No.: 16SIE00152
PAWC 1076 (03-04) S/O: 192478

2.6

2.7

 

   

“Photo No. 6
The RGB scavenge pump showed no distress and could be rotated by hand.

With the AGB assembly removed metal debris was observed in the main oil tank (circled, Photo
No. 7) and the coupling shaft (P/N 3119369-01), which showed a battered surface on the exposed
end was observed hanging on the rear hub compressor coupling (P/N 3114832-01) (arrow, Photo
No. 7). The exposed end also revealed the splined portion of AGB drive gearshaft fractured inside
and still held in place by the retaining ring (arrow, Photo No. 8). The coupling shaft was
subsequently removed by hand indicating that it was no longer locked in place (Photo No. 9). The
spring lock insert (P/N 313604-01) was fractured with the outer lip battered and circumferential
rubbing wear on the rest of its surface (Photo No. 10). The fractured 4 “legs” of the spring lock

showed rubbing wear and mechanical damage on the tips (inset) and were found loose inside the
shaft (Photo No. 10),

This document is subject to the restriction contained on Page |

Page 5 of 28

/08 __
* Case 1:18-cv-00062-C Document 32. Filed 06/12/19 PGe 1ats SG Whitney Canada

e vocdté de Unted Technologies / A United Technalogies Company

Service Investigation i
Engine / Component Investigation Report Report No.: 16SIE00152
P&WC 1076 (03-04) S/O: 192478

a

 

   

Photo No. 8

This document is subject to the restriction contained on Page |
Page 6 of 28

/09
Case 1:18-cv-00062-C Document 32. Filed 06/12/19 11att &aw hbtae:Czerada

8 socidid de United Technologies / A United Technologies Company

 

Service Investigation
Engine / Component Investigation Report Report No.: 16SIE00152
P&we 1076 (03-04) S/O: 192478

 

 

    

Photo No. 10

 

 

 

2.8 The AGB assembly housing as removed showed no distress (Photo No. 11). The main oil pump
was removed and could be freely rotated. Disassembly of the main oil pump found no distress.
The oil filler tube check ball was found in good condition.

This document is subject fo the restriction contained on Page |
Page 7 of 28

/10
" ‘Case 1:18-cv-00062-C Document 32 Filed 06/12/19 6° att: & Whitney Canada

tociétd de Unded Technologiag (A Unitag Techoologias Company
Service Investigation

Engine / Component Investigation Report Report No.: 16S1E00152
P&WC 1076 (03-04) . S/O: 192478

mil

Photo No. 11

 

2.9 The AGB diaphragm was split from the AGB housing revealing metal debris contamination and
the distorted remnants of the flanged outer ring of its accessory bearing (P/N 3037278 from
records, as P/N and S/N not legible) at diaphragm boss No. 3 (arrow, Photo Nos. 12 and 13). The
triple key washer was in place with the tabs properly secured. The bearing seat was also damaged
and cracked in line with the retaining bolt holes (arrows), resulting in the displacement of the
helicoil inserts during the bearing removal (Photo No. 14). The remaining accessories roller
bearings showed no distress. The external scavenge pump gearshaft drive and the oil pump drive
gearshaft showed no primary distress only secondary damages from overrunning metallic debris
(Photo No, 12). The flanged oil transfer tube was found unobstructed (red arrow, Photo No. 12).

 

This document is subject to the restriction contained on Page |

Page 8 of 28

///
 

 

Case 1:18-cv-00062-C Document 32 Filed 06/12/19 2 ee 1ThkbS Whitney Canada

sence investio siti sociald da United Techrologien / A Unaed Technologies Company ;
Engine / Component Investigation Report Report No.: 16SIE00152
P&WC 1076 (03-04) $/O: 192478

— +.

ae, i

=

 

Photo No. 14

 

2.10 The AGB housing showed metal debris contamination (Photo No. 15). The gearshafts except the
AGB drive gearshaft were removed. The starter generator gearshaft drive and an accessory
gearshaft drive showed secondary mechanical damages (Photo No. 16). The centrifugal breather
impeller showed material loss from the outer circumference from contact with the AGB drive
gearshaft teeth (Photo No. 17). The fuel control drive gearshaft and second accessory gearshaft
drive showed no significant damages.

This document is subject to the restriction contained on Page |

Page 9 of 28

[12
Case 1:18-cv-00062-C Document 32. Filed 06/12/19 Se 1 etd Whhaey canada
Service Investigation

es gocedté de United Technoleges / A Uinned Technologes Company

Engine / Component Investigation Report Report No.: 16SIE00152
P&WC 1076 (03-04) S/O: 192478

See

mee ee ee ae

i

 

Photo No. 16

This document is subject to the restriction contained on Page |

Page 10 of 28

M3
“Case 1:18-cv-00062-C Document 32 Filed 06/12/19 ee q7att & Whitney Canada

socidté de Unied Technologies / A Unaged Technologies Company

Service Investigation
Engine / Component Investigation Report Report No.: 16SIE00152
P&WC 1076 (03-04) $/O: 192478

Zeid

 

Photo No. 17

With the gearshaft removed, the AGB housing revealed the battered and bent front oil nozzle
section from the fractured threaded oil nozzle (arrow, Photo No. 18). The fractured AGB drive
gearshaft remnants (Photo No. 18 and 19) showed offset gear teeth wear (shaft moved towards the
AGB housing side) and orbiting resulting in significant material loss (red arrow Photo No. 20).
The AGB drive gear teeth (Photo No. 20) showed no indication of prior tooth contact pattern wear
on either side of the intact tooth remnants (Photo No. 21). Both bearing journals of the AGB drive
gearshaft also showed orbiting and offset wear resulting in material loss of the journals (Photo
No. 19). The journals, based on the wear, appear to have moved toward the housing side relative
the rollers fixed locations (dashed arrows, Photo No. 20).

 

Photo No. 18

This document is subject to the restriction contained on Page |

Page |1 of 28

/14
-Case 1:18-cv-00062-C Document 32 Filed 06/12/19 1 131d & dW hitneyCanada

socdié de Unded Technologies / A Uruted Technologies Company

Service Investigation
Engine / Component Investigation Report Report No.: 16SIE00152
P&WC 1078 (03-04) $/O: 192478

   
  

 

Photo No. 19

Wear offset towards AGB Diaphragm side —»
t

+— Drive shaft offset towards AGB housing side

Photo No. 20

 

Photo No. 21

This document is subject to the restriction contained on Page |

Page 12 of 28

M5
‘Case 1:18-cv-00062-C Document 32 Filed 6/12/19 sie

Selvice Investigation

Engine / Component Investigation Report
P&WC 1076 (03-04)

2.12

ae Peay
Photo No. 22

Photo No. 23

This document is subject to the restriction contained on Page |

Page 13 of 28

   
   

e lEtbSlWhitneyRanhada

socidie de Untied Technologes / A Unded Technologies Company

Report No.: 16S1E00152
S/O; 192478

Removal of the AGB drive gearshaft revealed the distorted remnants of the flanged outer ring of
its accessory bearing (P/N 3037278 from records, as P/N and S/N not legible) at housing boss No.
3 (Photo No. 21). The flat spacer, and triple key washer was in place with the tabs properly
secured. The bearing support sleeve seat showed rubbing damage (Photo Nos. 22 and 23). The
remaining accessories bearings showed no distress (Photo No. 23).

/T6...
 

* Case’ 1:18-cv-00062-C Document’32 Filed 06/12/19 xe 1intbe Whitney Canada

société da United Technologies / A Unded Technologies Company

Service Investigation
Engine / Component Investigation Report Report No.: 16SIE00152
P&WC 1076 (03-04) $/O: 192478

2.13 The engine was split at the “C’ flange with no distress observed on the compressor turbine (CT)
and PT blades (Photo No. 24). No distress was observed with the inter turbine temperature
system.

   

<

Samer PS

Photo No, 2

2.14 The compressor was accessed to remove the compressor rotor assembly with the rear hub
coupling sleeve (arrow) still inside the compressor rear hub coupling (Photo No. 25). The
compressor rear hub coupling was found to have slightly rotated within the compressor rotor shaft
based on the offset view of the shear pin used to retain the two parts (circled, Photo No. 26). The
splines on the compressor rear hub coupling showed two distinct contact patterns (Photo No. 27).
The contact pattern which showed normal contact wear was observed to begin closer towards the
compressor rotor end than second contact pattern. The second contact pattern, which showed
excessive contact wear and heat discoloration, was located approximately 1/8” more rearward of
the start of the first contact pattern. The pin ball lock in the compressor rear hub coupling was
found with a concave depression worn into the tip (arrow, Photo No. 28). The coupling sleeve,
spring expander, pin ball lock were removed from the compressor rear hub coupling. For
comparison the worn pin ball lock (on left) is placed next to an acceptable in-service pin ball lock
(on right) showing the extent of the wear (Photo No. 29). The coupling sleeve showed mechanical
impressions of spline teeth around the periphery of the outside flange (Photo No. 30). The locking
feature of the spring expander had fractured and the inner diameter showed polishing / rubbing
from expander leg movement (Photo No. 31). Examination of the coupling shaft (P/N 3119369-
01) splines showed wear only on one side of the splines (red arrows) except for one spline which
showed a localized worn region near the front end of the spline that extended to both its sides
(circled, Photo No. 32). The wear was similar to the wear observed on the pin ball lock.

This document is subject to the restriction contained on Page |

Page 14 of 28

[17
 

Case 1:18-cv-00062-C Document 32 Filed 06/12/19 ae 116t (8. Wh RawsylC atra da

nae investigation © société de United Technologies / A Unded Technologies Company .
Engine / Component Investigation Report Report No.: 16SIE00152
P&WC 1076 (03-04) S/O: 192478

 

: Photo No. 26

This document is subject to the restriction contained on Page |

Page 15 of 28

/18
 

ef
Case 1:18-cv-00062-C Document 32 Filed 06/12/19 1 1att&sWhkneyvCanada
Services thvestigstion sociité de United Technologie / A Unaed Technologieg Company :
Engine / Component Investigation Report Report No.: 16SIE00152
S/O: 192478

P&WC 1076 (03-04)

 

 

 

Start of second contact pattern

 

 

 

Start of first contact pattern
age —

  
  

 

 

 

  

etetn i ieeeentntittll

Photo No. 27

 

Photo No. 28

This document is subject to the restriction contained on Page |

Page 16 of 28

[19
 

Case 1:18-cv-00062-C Document 32. Filed 06/12/19 12atd! & SM hPapeyOlada da

© SOCcite Ce Linted Tachnologed / A Linted Technologies Company

 

Service Investigation
Engine / Component Investigation Report Report No.: 16SIE00152
PAWC 1076 (03-04) $/O: 192478

oe
f Ps: S
i ow,

 

   

ag: Eesti re tind a
Photo No. 3

 

+

This document is subject to the restriction contained on Page |

Page 17 of 28

[QAO __
Case.1:18-cv-00062-C Document 32 Filed 06/12/19 Se 1zatt& Whitney Canada

Since Wes tigation socwté de United Technologies / A Unded Technologies Company .
Engine / Component Investigation Report Report No.: 16SIE00152
P&WC 1076 (03-04) S/O: 192478

  
  

 

Photo No. 31

     

ei

“Photo No. 32

2.15 The RGB was removed and disassembled revealing the first stage carrier flange at the location of the
planet gears ‘“X” and Z” to be significantly heat tinted (Photo No. 33). All three first stage planet
gears could be rotated. The planet gear carrier bearing journal showed no distress. The planet gear
carrier was disassembled, but due to distress of the “X” and “Z” planet gears’ bushings they could
not be removed (Photo Nos. 34 and 35). Removal of the oil strainers, showed the “X” and ‘“Z” planet
gears were discolored with carbonised oil, showed no evidence of any oil wetness (Photo No. 35).
The second stage carrier assembly showed no distress. .

This document is subject to the restriction contained on Page |

Page 18 of 28

[Al
Case 1:18-cv-00062-C Document 32. Filed 06/12/19 12att & SM hiPyeyOCanta da

=r socdité de Unded Technologies / A Unded Tachnologias Company

 

Service Investigation
Engine / Component Investigation Report Report No.: 16SIE00152
P&WC 1076 (03-04) $/O: 192478

 

isis

 

Photo No. 34

This document is subject to the restriction contained on Page |

Page 19 of 28

- [Aa
 

 

isle de United Technologies / A Unded Technologies Company

'. Case. 1:18-cv-00062-C Document 32 Filed o6/12/19sgae 12k & Whitney Banada

Service Investigation
Engine / Component Investigation Report Report No.: 16SIE00152
S/O: 192478

PAWC 1076 (03-04)

aw
4
{
{

   
  

 

 

“Photo No. 35

2.16 From the debris recovered in the AGB front housing 13 rollers, pieces of bearing cage crossbars and
side rails were found and (Photo No. 36). It could not be determined from which of the two
accessories bearings (10 rollers each) the rollers and cage pieces had originated from. Due to the
damages on all the recovered rollers and cage cross bars it was not possible to characterise their
condition prior to the damages (Photo Nos. 37 and 38). The cage side bars that could be
characterised showed significant roller end face contact wear resulting in wear ridges corresponding
to the outside diameter of the rollers (arrows, Photo No. 39). Although many of the side rails fracture
surfaces showed significant rubbing obliterating the original fracture surface (Photo No. 40) some
still showed evidence of river lines (arrows) and a flat region indicative of fatigue (Photo No. 41).

iil ee

Photo No. 36

 

This document is subject to the restriction contained on Page |

Page 20 of 28

[A3
 

~Case-1:18-cv-00062-C Document 32 Filed 06/12/19 ge 1avib&aWhitaey 6anada

société de United Technologies / A Unded Technologies Company

Service Investigation
Engine / Component Investigation Report Report No.: 16SIE00152
P&WC 1076 (03-04) $/O: 192478

 

   

Photo No. 38

This document is subject to the restriction contained on Page |

Page 21 of 28

 

1Q4Y

 
‘Case 1:18-cv-00062-C Document 32 Filed 06/12/19 e S¥4ib&lWhitaeyiD ahada

 

Satis iriveabigaton ciaté de United Technologies / A Unded Technologies Company ;
Engine / Component Investigation Report Report No.: 16S1E00152
P&WC 1078 (03-04) S/O: 192478

 

This document is subject to the restriction contained on Page |

Page 22 of 28

/[A5

 
 

 

+ ” .Gase 1:18-cv-00062-C Document 32. Filed 06/12/19 sige 126i WhRansyCakada

Une socteté de Unied Technologies {A Uinted Technologies Company

Service Investigation
Engine / Component Investigation Report Report No.: 16SIE00152
P&WC 1076 (03-04) S/O: 192478

   

Photo No. 41

2.17 The fracture surfaces of the oil jet nozzle assembly were examined and were both found to be
indicative of overload fractures (Photo Nos. 42 and 43).

 

This document is subject to the restriction contained on Page |

Page 23 of 28
“ ~ Case 1:18-cv-00062-C Document 32. Filed 06/12/19 12att &aN hPtoeyCunada

Sannce Investigation @ teciité ce United Technologies / A Unned Technologies Company .
Engine / Component Investigation Report Report No.: 16SIE00152
S/O: 192478

P&WC 1076 (03-04)

 

Photo No. 43

2.18 The fracture surfaces of the AGB gear shaft drive were significantly battered (Photo No. 44)
resulting in only a small fracture region on the splined end (circled, Photo No. 44) that could be
examined (circled, Photo No. 44). The fracture surface which slanted towards 45° was indicative of
shear overload (Photo No. 45).

   

Photo No. 44

This document is subject to the restriction contained on Page |
Page 24 of 28
 

Case 1:18-cv-00062-C Document 32 Filed 06/12/19 ae 12hee Whitney Lahada

ft tocwld de United Techeotoges / A United Technologies Company

 

Service Investigation
Engine / Component Investigation Report Report No.: 16SIE00152
P8WC 1076 (03-04) S/O: 192478

   

15 gee
Photo No. 45
2.19 The spring lock insert fracture surfaces showed significant rubbing damages, however in small
undamaged regions the original fracture surface could still be observed (Photo No. 46). The fracture
surface morphology of these regions showed flat surfaces with, river lines and beach marks

indicative of fatigue crack propagation (Photo No. 47). The fracture surfaces on the spring lock legs
showed similar features (Photo No. 48).

 

Photo No. 46

This document is subject to the restriction contained on Page |
Page 25 of 28
 

 

Case 1:18-cv-00062-C Document 32 Filed 06/12/19 Se 129tefa WW hRaneyOCalrada

wha socdtd de United Technologies / A Unded Technologies Company

Service Investigation
Engine / Component Investigation Report Report No.: 16SIE00152
P&WC 1076 (03-04) $/O: 192478

 

This document is subject to the restriction contained on Page |

Page 26 of 28

[Aq
 

Case 1:18-cv-00062-C Document 32 Filed 06/12/19 Se 13S Whitney Cahada

socidid de United Technclogus / A Unded Technolsgies Company

Selvice Investigation
Engine / Component Investigation Report Report No.: 16SIE00152
P8&WC 1076 (03-04) $/O: 192478

3.0

Sl

J

3.3

Discussion

The location of the wear on the coupling shaft spline caused by contact with the pin ball lock
indicates that the coupling shaft was not fully seated on the rear hub compressor coupling but was
pushed back towards the AGB housing. This is further supported by the orbiting damages
observed and by the two sets of contact pattern wear found on the rear hub compressor coupling
splines that indicates the latest contact pattern (based on the heat discoloration and wear) was
closer to the end of the splines than the first contact pattern which was more towards the
compressor rotor, therefore positioning the coupling shaft assembly more towards the AGB
housing, than in the expected normal position. In operation this would have resulted in the AGB
gearshaft coupling teeth contact with the starter / generator gearshaft drive to be offset with the
contact on the coupling gear teeth being more towards the splined end. This was further validated
by the absence of any residual contact mark on the remaining teeth section that would have been
expected if both gears had been contacting in the proper location from the beginning. Similarly
both accessories bearings showed no rolling contact paths in the expected location on the
gearshaft journals (which being new had no previous rolling path witness marks). Rather both
contact paths were observed to have been offset in the same direction closer towards the spline
end of the gear shaft indicating the AGB drive gearshaft was positioned more towards the AGB
housing. Also no spalling wear was observed on the AGB gearshaft journals which would have
indicated a progressive bearing distress. The significant roller end wear observed on the cage
pocket fragments also suggest that the bearing rollers were side loading the cage. Side loading the
cage can be caused by excessive axial loading when the journals shoulders are butted against the
bearing shoulder as the gearshaft and coupling assembly were operating out of position. It was
noted that both components have shifted together as the recovered fractured gearshift drive
section was still properly retained in the coupling shaft.

The offset loading between the AGB gearshaft drive and starter / generator gearshaft drive and the
accessories bearings eventually resulted in the distress of the bearings and gear teeth until likely a
momentarily jamming of the gears resulted in the shearing of the compressor rear hub coupling
retaining shear pin and the fracture of the AGB drive gearshaft in shear overload. It is believed that
the overload fractures of the oil jet nozzle also occurred at this moment.

The fracture by fatigue of the insert spring lock legs is consistent with vibrations likely induced
during operation with the spring lock insert not having been fully seated. This is further supported by
the rubbing wear locations by the legs on the inside surface of the spring expander.

This document is subject to the restriction contained on Page |

_ Page 27 of 28

/30

 
 

Case 1:18-cv-00062-C Document 32. Filed 06/12/19 a 13tto&Whitaey| Canada

dorwid de Unded Technologies / A Undted Technologies Company

Selvice Investigation
Engine / Component Investigation Report Report No.: 16S!IE00152
PBWC 1076 (03-04) S/O: 192478

4.0 Conclusions

4.) The damages observed on the distressed AGB components are consistent with the AGB gearshaft

- drive and coupling shaft having run towards the AGB housing and in a position offset. This is

believed to have been caused by the AGB coupling shaft and the rear hub compressor coupling not

being properly locked together at the proper axial position, pushing the coupling shaft assembly

towards the AGB housing. The subsequent fracture of the AGB coupling drive caused the loss of

mechanical continuity between the AGB and the compressor which then resulted in a loss of drive to

the fuel control unit, main oil pump and RGB scavenge pump. This would be consistent with
reported loss of NG and ITT as the engine shutdown due to a lack of fuel. 21 q

The fracture of the AGB gearshaft drive, oil jet nozzle and spring lock wider were secondary.

4.2
—————— ~~
The RGB first stage planet gears ““X” and “Z” distress was secondary due to a loss in oil pressure

lubrication to the planet gear bushings when the main oil pump drive was lost.

Z.P

Be Co Fi heed Pad

LE: RB 15 June 2016 Leslie Ederer R. Benoit, Eng.
Investigator Service Investigation Manager

Distribution:

Warranty Jason Di Cesar Peter Boyd

Yvan Nadeau Jean Pelletier Raymond Pelletier

Mustapha Tissakht - Constantin Catanu Craig Huisson

Chadi Tannous Toufik Djeridane Jean-Francois Bergevin

Sean Powers Paola Del Grande Carole Bellavance

Sylvain Montel Natalie Ouellet ROCS

Marc Caille Brett Ruckle Engine Tracking System

File No. 16-067

This document is subject to the restriction contained on Page |

Page 28 of 28

/3/

 
